        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 1 of 92



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS

 DAVID TURNER, BICKEY DHAKAL, LISA
 DUDA, TERRY SCHIAZZA, JASON
 HENSEL, ANGELA BLACKWELL, AND
 ANTONIA FREEMAN, individually and as
 representatives of a class of participants         No. _______________________
 and beneficiaries on behalf of the Schneider
 Electric 401(k) Plan,
                                                    CLASS ACTION
                           Plaintiffs,

v.

SCHNEIDER ELECTRIC HOLDINGS,
INC., THE SCHNEIDER ELECTRIC
HOLDINGS, INC. BENEFITS
COMMITTEE, THE SCHNEIDER
ELECTRIC HOLDINGS, INC.
INVESTMENT COMMITTEE, AON
HEWITT INVESTMENT CONSULTING,
INC. (NKA AON INVESTMENTS USA,
INC.), AND JOHN DOES 1–14,

                           Defendants.

                                    COMPLAINT

      1.     Plaintiffs David Turner, Bickey Dhakal, Lisa Duda, Terry Schiazza,

Jason Hensel, Angela Blackwell, and Antonia Freeman (née Antonia Cabal),

individually and as representatives of a class of participants and beneficiaries of the

Schneider Electric 401(k) Plan, bring this action under 29 U.S.C. §1132(a)(2) and

(a)(3) on behalf of the Plan against Defendants Schneider Electric Holdings, Inc.,

the Schneider Electric Holdings, Inc. Benefits Committee, the Schneider Electric

Holdings, Inc. Investment Committee, Aon Hewitt Investment Consulting, Inc. (nka

Aon Investments USA, Inc.), and John Does 1–14, for breach of fiduciary duties and
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 2 of 92



prohibited transactions under ERISA. 1

       2.     The marketplace for retirement plan services is established and

competitive. Multi-billion dollar defined contribution plans, like the Plan, have

tremendous bargaining power to obtain high quality, low-cost administrative,

managed account, and investment management services. As fiduciaries to the Plan,

Defendants are obligated to act for the exclusive benefit of Plan participants and

beneficiaries and to ensure that Plan expenses are reasonable, and the Plan’s

investments are prudent. These duties are the “highest known to the law”, and

must be discharged with “an eye single to the interests of the participants and

beneficiaries.” Donovan v. Bierwirth, 680 F.2d 263, 271, 272 n.8 (2d Cir. 1982).

Instead of acting in the exclusive best interest of participants, the Schneider

Electric Defendants and Aon Hewitt selected and retained proprietary Aon Hewitt

collective investment trusts that only benefitted Aon Hewitt, including investing

over $3 billion of Plan participants’ retirement savings in the newly created and

untested Aon Hewitt Index Retirement Solution target date funds. Instead of using

the Plan’s bargaining power to benefit participants and beneficiaries, the Schneider

Electric Defendants also caused unreasonable expenses to be charged to the Plan

and participants for recordkeeping, investment management, and managed account

services.

       3.     To remedy these breaches of duty, Plaintiffs, individually and as


 1 The Employee Retirement Income Security Act, 29 U.S.C. §§1001–1461. All Defendants
are collectively referred to as “Defendants”. Aon Hewitt Investment Consulting, Inc. is
referred to as “Aon Hewitt”. The Schneider Electric affiliated defendants are referred to as
the “Schneider Electric Defendants.”


                                              2
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 3 of 92



representatives of a class of participants and beneficiaries of the Plan, bring this

action on behalf of the Plan under 29 U.S.C. §1132(a)(2) and (3) to enforce

Defendants’ personal liability under 29 U.S.C. §1109(a) to make good to the Plan all

losses resulting from each breach of fiduciary duty and to restore to the Plan profits

made through Defendants’ use of Plan assets. In addition, Plaintiffs seek equitable

or remedial relief for the Plan as the Court may deem appropriate.

                          JURISDICTION AND VENUE

      4.     Subject-matter jurisdiction. This Court has exclusive jurisdiction

over the subject matter of this action under 29 U.S.C. §1132(e)(1) and 28 U.S.C.

§1331 because it is an action under 29 U.S.C. §1132(a)(2).

      5.     Venue. This District is the proper venue for this action under 29

U.S.C. §1132(e)(2) and 28 U.S.C. §1391(b) because it is the district where at least

one of the alleged breaches took place and where at least one defendant resides.

      6.     Standing. An action under §1132(a)(2) allows recovery only for a plan,

and does not provide a remedy for individual injuries distinct from plan injuries.

LaRue v. DeWolff, Boberg & Assocs., 552 U.S. 248, 256 (2008). The plan is the victim

of any fiduciary breach and the recipient of any recovery. Id. at 254. Section

1132(a)(2) authorizes any participant, fiduciary, or the Secretary of Labor to sue

derivatively as a representative of a plan to seek relief on behalf of the plan. 29

U.S.C. §1132(a)(2). As explained in detail below, the Plan suffered millions of

dollars in losses resulting from Defendants’ fiduciary breaches and remains exposed

to harm and continued future losses, and those injuries may be redressed by a

judgment of this Court in favor of Plaintiffs. To the extent the Plaintiffs must also


                                           3
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 4 of 92



show an individual injury even though §1132(a)(2) does not provide redress for

individual injuries, each Plaintiff has suffered such an injury, in at least the

following ways:

          a. The named Plaintiffs suffered harm to their individual accounts as a

             result of Defendants’ fiduciary breaches. During the proposed class

             period, with the exception of Plaintiff Blackwell, all of the named

             Plaintiffs invested in the Aon Hewitt Index Retirement Solution

             Funds, which Defendants selected and retained as the Plan’s target

             date fund option. Plaintiffs Turner and Freeman also invested in the

             Aon Hewitt Growth Fund, the Aon Hewitt Income Fund, and the Aon

             Hewitt Inflation Strategy Fund. By providing the Aon Hewitt collective

             investment trusts, Defendants caused millions of dollars in

             performance losses to all participants who invested in these funds.

          b. The named Plaintiffs and all participants in the Plan suffered financial

             harm as a result of the Schneider Electric Defendants’ breach in

             retaining Vanguard Group, Inc. as the Plan’s recordkeeper without

             properly monitoring and reducing the compensation paid to Vanguard

             from the Plan, which came out of each participant’s account. That

             excessive compensation includes payments that Vanguard received

             from providing managed account services. Had Vanguard’s

             compensation been reduced to reasonable levels, every participant’s

             account would have had fewer recordkeeping fees deducted and would




                                           4
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 5 of 92



              have been of higher value in light of those fees and the investment

              return on those fees.

           c. The named Plaintiffs suffered harm to their individual accounts as a

              result of the Schneider Electric Defendants selecting and retaining

              higher-cost shares of the Plan’s investments, including the Aon Hewitt

              collective investment trusts and the Vanguard mutual funds. Had the

              Schneider Electric Defendants provided the lowest-cost shares of the

              Plan’s investments, every participant’s account would have had fewer

              investment management fees deducted and would have been of higher

              value in light of those fees and the investment return on those fees.

           d. Plaintiffs Turner and Blackwell and all participants who participated

              in the Vanguard Managed Account Program suffered losses to their

              individual accounts because each participant’s account in a managed

              account was assessed an unreasonable managed account fee, which

              would not have been incurred had the Schneider Electric Defendants

              discharged their fiduciary duties to the Plan and reduced those fees to

              a reasonable level.

                                      PARTIES

                       The Schneider Electric 401(k) Plan

      7.      The Plan is a defined contribution, individual account, employee

pension benefit plan under 29 U.S.C. §1002(2)(A) and §1002(34) in which certain

employees of Schneider Electric may participate.

      8.      The Plan is established and maintained under a written document


                                           5
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 6 of 92



called the “Schneider Electric 401(k) Plan” in accordance with 29 U.S.C. §1102(a)(1),

last amended and restated effective January 1, 2017.

      9.     The Plan was formed on January 1, 2010 after the consolidation of

predecessor defined contribution plans to provide retirement income for eligible

employees of Schneider Electric.




      10.    Under the Plan, participants are responsible for investing their

individual accounts and will receive in retirement only the current value of that

account, which will depend on contributions made on behalf of each employee by his

or her employer, deferrals of employee compensation and employer matching

contributions, and on the performance of investment options net of fees and

expenses. Plan fiduciaries control what investment options are provided in the Plan

and the Plan’s fees and expenses.

      11.    As of December 31, 2013, the Plan had $2.2 billion in net assets and

18,751 participants with account balances. By December 31, 2018, the Plan had

grown to $3.7 billion in net assets and 26,475 participants with account balances.

      12.    Based on plan assets, the Plan is among the largest 0.03% of all




                                          6
          Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 7 of 92



defined contribution plans in the United States. Industry professionals commonly

refer to plans of such great size as “jumbo plans” or “mega plans.” The Plan’s

massive size gives it enormous bargaining power to command very low investment

management, managed account and recordkeeping fees for its participants.

                                     Plaintiffs

      13.     David Turner is a former employee of Schneider Electric. He resides in

Charlotte, North Carolina. He participated in the Plan until approximately 2019.

However, he is still a “participant” under 29 U.S.C. §1002(7) for the purposes of

bringing this action on behalf of the Plan under 29 U.S.C. §1132(a)(2) because he is

eligible to receive his share of the amount by which his account would have been

greater had Defendants not breached their fiduciary duties.

      14.     Bickey Dhakal is a former employee of Schneider Electric. He resides

in Centreville, Virginia. He is a participant in the Plan under 29 U.S.C. §1002(7)

because he and his beneficiaries are or may become eligible to receive benefits

under the Plan.

      15.     Lisa Duda is a former employee of Schneider Electric. She resides in

Chesterfield, Virginia. She was a participant in the Plan until approximately

February 2020. However, she is still a “participant” under 29 U.S.C. §1002(7) for

the purposes of bringing this action on behalf of the Plan under 29 U.S.C.

§1132(a)(2) because she is eligible to receive her share of the amount by which her

account would have been greater had Defendants not breached their fiduciary

duties.

      16.     Terry Schiazza is a current employee of Schneider Electric. He resides


                                          7
          Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 8 of 92



in Seneca, South Carolina. He is a participant in the Plan under 29 U.S.C. §1002(7)

because he and his beneficiaries are or may become eligible to receive benefits

under the Plan.

      17.     Angela Blackwell is a former employee of Schneider Electric. She

resides in Columbia, Maryland. She was a participant in the Plan until

approximately 2019. However, she is still a “participant” under 29 U.S.C. §1002(7)

for the purposes of bringing this action on behalf of the Plan under 29 U.S.C.

§1132(a)(2) because she is eligible to receive her share of the amount by which her

account would have been greater had Defendants not breached their fiduciary

duties.

      18.     Jason Hensel is a former employee of Schneider Electric. He resides in

Grafton, Wisconsin. He was a participant in the Plan until approximately 2019.

However, he is still a “participant” under 29 U.S.C. §1002(7) for the purposes of

bringing this action on behalf of the Plan under 29 U.S.C. §1132(a)(2) because he is

eligible to receive his share of the amount by which his account would have been

greater had Defendants not breached their fiduciary duties.

      19.     Antonia Freeman (née Antonia Cabal) is a former employee of

Schneider Electric. She resides in Salem, Oregon. She was a participant in the Plan

until approximately December 2019. However, she is still a “participant” under 29

U.S.C. §1002(7) for the purposes of bringing this action on behalf of the Plan under

29 U.S.C. §1132(a)(2) because she is eligible to receive her share of the amount by

which her account would have been greater had Defendants not breached their




                                          8
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 9 of 92



fiduciary duties.

                                      Defendants

       20.    Schneider Electric Holdings, Inc. is a Delaware corporation and wholly

owned indirect subsidiary of Schneider Electric SA, a French limited liability

company headquartered in Rueil-Malmaison, France. Schneider Electric’s North

American headquarters are in Andover, Massachusetts.

       21.    Schneider Electric is the Plan Sponsor under 29 U.S.C. §1002(16).

Schneider Electric also is the employer of the Plan’s other fiduciaries. As alleged

herein, Schneider Electric exercises discretionary authority or discretionary control

respecting management of the Plan, exercises authority or control respecting

management or disposition of Plan assets, and/or has discretionary authority or

discretionary responsibility in the administration of the Plan and is a fiduciary

under 29 U.S.C. §1002(21)(A)(i) and (iii).

       22.




 2 Schneider Electric 401(k) Plan, Jan. 1, 2017, at §1.4 (“2017 Plan”); Charter of the
Schneider Electric Holdings, Inc. Benefits Committee, Dec. 2018 (“Benefits Committee
Charter”).
 3 Benefits Committee Charter at A-9.
 4 Benefits Committee Charter at A-9; Schneider Electric 401(k) Plan, Jan. 1, 2010, at

§§1.4, 1.9 (“2010 Plan”); 2017 Plan, §§1.4, 1.9.


                                             9
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 10 of 92




                                                           .5

      23.    The Benefits Committee controls and manages the operation and

administration of the Plan.




      24.




                      7


      25.    The Benefits Committee and its individual members exercise

discretionary authority or discretionary control respecting the management of the

Plan and exercise authority or control respecting the management or disposition of

its assets, and have or had discretionary authority or discretionary responsibility in



 5 2010 Plan, §9.5; Benefits Committee Charter at A-9.
 6 2010 and 2017 Plans, §9.2.
 7 2010 Plan, §9.2(i).




                                           10
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 11 of 92



the administration of the Plan and are fiduciaries under 29 U.S.C. §1002(21)(A)(i)

and (iii).

       26.   The Schneider Electric Holdings, Inc. Investment Committee

(“Investment Committee”) and its individual members are named fiduciaries under

29 U.S.C. §1102(a)(2)




                                                                       . 11

       27.   The Investment Committee and its individual members exercise

discretionary authority or discretionary control respecting the management of the

Plan and exercise authority or control respecting the management or disposition of

its assets, and have or had discretionary authority or discretionary responsibility in

the administration of the Plan and are fiduciaries under 29 U.S.C. §1002(21)(A)(i)

and (iii).

       28.   John Does 1–14 are unknown members of the Benefits Committee and


 8 2017 Plan, §9.3; Charter of the Schneider Electric Holdings, Inc. Investment Committee,
Dec. 2018 (“Investment Committee Charter”); Investment Policy Statement, Schneider
Electric Holdings, Inc. 401(k) Plans, Feb. 2015, at 2 (“2015 IPS”).
 9 2017 Plan, §9.3.
 10 2015 IPS at 1; 2017 Plan, §9.3.
 11 Investment Committee Charter at 6.




                                            11
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 12 of 92



the Investment Committee that exercise discretionary authority or discretionary

control respecting the management of the Plan or exercise authority or control

respecting the management or disposition of its assets, and have or had

discretionary authority or discretionary responsibility in the administration of the

Plan and are fiduciaries under 29 U.S.C. §1002(21)(A)(i) and (iii).

      29.    Because the Schneider Electric individuals and entities described

above acted as alleged herein as agents of Schneider Electric, these defendants are

collectively referred to hereafter as the “Schneider Electric Defendants” unless

otherwise indicated.

      30.    Aon Hewitt Investment Consulting, Inc. (“Aon Hewitt”) is a registered

investment adviser under the Investment Advisers Act of 1940 with its principal

place of business in Chicago, Illinois. In March 2020, the firm began operating as

Aon Investments USA, Inc.

                                             , Aon Hewitt provided investment

consulting services for a fee on behalf of the Plan. 29 U.S.C. §1002(21)(A)(ii). Aon

Hewitt served in that capacity until January 7, 2016.

      31.



            Aon Hewitt functions as the discretionary investment manager for the

Plan in accordance with 29 U.S.C. §1002(38).

      32.    As alleged herein, prior to January 7, 2016, Aon Hewitt rendered

investment advice for a fee with respect to the Plan’s assets, or had authority or




                                          12
         Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 13 of 92



responsibility to do so, and was a fiduciary under 29 U.S.C. §1002(21)(A)(ii), and

separately, since January 7, 2016, Aon Hewitt is the investment manager with

power to manage, acquire, or dispose of any asset of the Plan, who is a registered

investment adviser under the Investment Advisers Act of 1940, and is a fiduciary

under with 29 U.S.C. §1002(38).

                         ERISA’S FIDUCIARY STANDARDS

        33.   ERISA imposes strict fiduciary duties of loyalty and prudence upon the

Defendants as fiduciaries of the Plan. 29 U.S.C. §1104(a), states, in relevant part,

that:

        [A] fiduciary shall discharge his duties with respect to a plan solely in the
        interest of the participants and beneficiaries and –

              (A)     for the exclusive purpose of

                      (i) providing benefits to participants and their beneficiaries; and
                      (ii) defraying reasonable expenses of administering the plan;

              [and]

              (B)     with the care, skill, prudence, and diligence under the
                      circumstances then prevailing that a prudent man acting in a
                      like capacity and familiar with such matters would use in the
                      conduct of an enterprise of like character and with like aims.

        34.   Under ERISA, fiduciaries that exercise any authority or control over

plan assets, including, but not limited to, the selection of plan investments and

service providers, must act prudently and for the exclusive benefit of participants in

the plan, monitor the funds in the plan and remove imprudent or excessively

expensive funds. Fiduciaries cannot act for the benefit of third parties, including



                                            13
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 14 of 92



service providers to the plan such as recordkeepers, affiliated businesses, brokerage

firms, or managed account service providers and those who provide investment

products. Fiduciaries must ensure that the amount of fees paid to service providers

is no more than reasonable. DOL Adv. Op. 97-15A; DOL Adv. Op. 97-16A; see also

29 U.S.C. §1103(c)(1) (plan assets “shall be held for the exclusive purposes of

providing benefits to participants in the plan and their beneficiaries and defraying

reasonable expenses of administering the plan”).

      35.     An ERISA “trustee has a continuing duty to monitor trust investments

and remove imprudent ones.” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828 (2015).

Prudence requires a review at “regular intervals.” Id. When making investment

decisions, an ERISA fiduciary “is duty-bound ‘to make such investments and only

such investments as a prudent [person] would make of his own property[.]’” In re

Unisys, 74 F.3d 420, 434 (3d Cir. 1996) (quoting Restatement (Second) of Trusts

§227 (1959)). “[T]he duty to conduct an independent investigation into the merits of

a particular investment” is “the most basic of ERISA’s investment fiduciary duties.”

Id. at 435.

      36.     A defined contribution plan fiduciary cannot “insulate itself from

liability by the simple expedient of including a very large number of investment

alternatives in its portfolio and then shifting to the participants the responsibility

for choosing among them.” Hecker v. Deere & Co., 569 F.3d 708, 711 (7th Cir. 2009).

Instead, fiduciaries must “initially determine, and continue to monitor, the

prudence of each investment option available to plan participants.” DiFelice v. U.S.




                                           14
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 15 of 92



Airways, Inc., 497 F.3d 410, 423 (4th Cir. 2007) (emphasis original); see also 29

C.F.R. §2550.404a-1; DOL Adv. Op. 98-04A; DOL Adv. Op. 88-16A. Fiduciaries have

“a continuing duty to monitor investments and remove imprudent ones” within a

reasonable time. Tibble, 135 S. Ct. at 1828–29.

      37.    ERISA also imposes explicit co-fiduciary liabilities on plan fiduciaries.

29 U.S.C. §1105(a) provides a cause of action against a fiduciary for knowingly

participating in a breach by another fiduciary and knowingly failing to cure any

breach of duty. The statute states, in relevant part, that:

      In addition to any liability which he may have under any other provisions of
      this part, a fiduciary with respect to a plan shall be liable for a breach of
      fiduciary responsibility of another fiduciary with respect to the same plan in
      the following circumstances:

             (1)    if he participates knowingly in, or knowingly undertakes to
                    conceal, an act or omission of such other fiduciary, knowing such
                    act or omission is a breach; [or]

             (2)    if, by his failure to comply with section 1104(a)(1) of this title in
                    the administration of his specific responsibilities which give rise
                    to his status as a fiduciary, he has enabled such other fiduciary
                    to commit a breach; or

             (3)    if he has knowledge of a breach by such other fiduciary, unless
                    he makes reasonable efforts under the circumstances to remedy
                    the breach.

                              BACKGROUND FACTS

      38.    “Defined contribution plans dominate the retirement plan scene

today.” LaRue v. DeWolff, Boberg & Assocs., 552 U.S. 248, 255 (2008). In the private

sector, such plans have largely replaced the defined benefit pension plans that were

America’s retirement system when ERISA was enacted in 1974. The consulting firm

Towers Watson studied Fortune 100 companies from 1985 to 2012 and found that


                                           15
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 16 of 92



the type of retirement plan offered by the companies has essentially flipped over the

last three decades. 12 The survey found that whereas in 1985, 89 of the Fortune 100

companies offered a traditional defined benefit plan, in 2012, only eleven of the

Fortune 100 companies offered defined benefit plans to newly hired employees.

Defined contribution plans have become America’s retirement system.

      39.    A fundamental difference between traditional pension plans and

defined contribution plans is that in the former, the employer’s assets are at risk.

Because the employer is responsible for funding the pension plan to satisfy its

commitments to employees, it bears all investment risks. In a defined contribution

plan, the employees and retirees bear all investment risks.

      40.    Each participant in a defined contribution plan has an individual

account and directs plan contributions into one or more investment alternatives in a

lineup chosen by the plan’s fiduciaries. “[P]articipants’ retirement benefits are

limited to the value of their own individual investment accounts, which is

determined by the market performance of employee and employer contributions,

less expenses.” Tibble, 135 S. Ct. at 1826.

      41.    Most of the fees assessed to participants in a defined contribution plan

are attributable to two general categories of services: plan administration (including

recordkeeping), and investment management. In addition, since the early 2000s,

managed account services make up a third category of fees assessed to participants.

Administrative and investment-related expenses can “significantly reduce the value


  Towers Watson, Retirement Plan Types of Fortune 100 Companies in 2012, TOWERS
 12

WATSON RESEARCH INSIDER, Oct. 2012.


                                          16
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 17 of 92



of an account in a defined-contribution plan.” Id.

       42.    The fees of mutual funds and other investment alternatives are

usually expressed as a percentage of assets under management, or “expense ratio.”

For example, if the fund deducts 1.0% of fund assets each year in fees, the fund’s

expense ratio would be 1.0%, or 100 basis points (“bps”). (One basis point is equal to

1/100th of one percent.) The fees deducted from a fund’s assets reduce the value of

the shares owned by fund investors.

       43.    The plan’s fiduciaries have control over these expenses. The fiduciaries

are responsible for hiring service providers, such as recordkeepers and managed

account providers, and negotiating and approving those service providers’

compensation. The fiduciaries also have exclusive control over the menu of

investment alternatives to which participants may direct the assets in their

accounts. Those selections each have their own fees that are deducted from the

returns that participants receive on their investments.

       44.    These fiduciary decisions have the potential to dramatically affect the

amount of money that participants are able to save for retirement. According to the

U.S. Department of Labor, a 1% difference in fees over the course of a 35-year

career makes a difference of 28% in savings at retirement. 13 Over a 40-year career,

this difference in fees can reduce a participant’s retirement savings by almost




 13 U.S. Dept. of Labor, A Look at 401(k) Plan Fees, at 2 (Sept. 2019),
https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-
center/publications/a-look-at-401k-plan-fees.pdf.


                                             17
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 18 of 92



$500,000, as shown in the following graph. 14




      45.    Accordingly, fiduciaries of defined contribution plans must engage in a

rigorous process to control these costs and ensure that participants pay no more

than a reasonable level of fees. This is particularly true for multi-billion-dollar

plans, like the Plan, which have the bargaining power to obtain the highest level of

service and the very lowest fees. The fees available to these plans are orders of

magnitude lower than the much higher retail fees available to small investors.

      46.    The entities that provide services to defined contribution plans have an

incentive to maximize their fees by putting their own higher-cost funds in plans,

collecting the highest amount possible for recordkeeping and managed account

services, rolling plan participants’ money out of the plan and into proprietary

Individual Retirement Accounts, soliciting the purchase of wealth management



 14 Michael Bird, Pandemic Highlights Reasons for Reviewing Plan Fees, PLANSPONSOR,
May 15, 2020, https://www.plansponsor.com/pandemic-highlights-reasons-reviewing-plan-
fees/.


                                           18
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 19 of 92



services, credits cards and other retail financial products, and maximizing the

number of non-plan products sold to participants. For each additional dollar in fees

paid to a service provider, participants’ retirement savings are directly reduced by

the same amount, and participants lose the potential for those lost assets to grow

over the remainder of their careers through investment returns. The level of

diligence used by plan fiduciaries to control, negotiate, reduce the plan’s fees, and

safeguard plan assets directly affects participants’ retirement security.

      47.       Fiduciaries must be cognizant of service providers’ self-interest in

maximizing fees, and cannot simply accede to the providers’ desires and

recommendations by including proprietary funds and proprietary managed account

services that will maximize the provider’s fees without negotiating or considering

alternatives. In order to act in the exclusive interest of participants and not in the

service providers’ interest, fiduciaries must conduct their own independent

investigation into the merits of a particular investment or service by considering

alternatives.

            DEFENDANTS BREACHED THEIR FIDUCIARY DUTIES

 I.   Starting on February 1, 2017, Defendants completely restructured
      the Plan to include proprietary Aon Hewitt collective investment
      trusts that served only to benefit Aon Hewitt.

      48.       In January 2016, Schneider Electric and the Investment Committee

contracted with Aon Hewitt to be the discretionary investment manager for the

Plan. Prior to this date, Aon Hewitt was the non-discretionary investment

consultant to the Investment Committee,




                                             19
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 20 of 92




      49.




                           16


      50.




 15 Schneider Electric Holdings, Inc. Investment Management Agreement, Defined
Contribution Plan Services, Jan. 7, 2016 (“Inv. Mgmt. Agr.”), at Sch. A.
 16 Id.
 17 Id.




                                          20
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 21 of 92



       . 18 This gave Aon Hewitt free reign to select its own funds, while also

purportedly serving in the role of independently evaluating available investments

to provide to Plan participants. Selecting its own funds is exactly what Aon Hewitt

did.

       51.    After Aon Hewitt became the Plan’s discretionary investment

manager, in February 2017, Aon Hewitt completely restructured the investment

lineup for the Plan and three other Schneider Electric benefit plans: the Schneider

Electric USA, Inc. Coordinated Bargaining Employees’ Retirement Savings Plan,

the Industrial Repair Services 401(k) Plan, and the Schneider Electric

Supplemental Defined Contribution Plan.

       52.    Effective February 1, 2017, Aon Hewitt replaced all investment options

in the Plan and added Aon Hewitt’s proprietary funds: the Aon Hewitt Index

Retirement Solution target date funds (Class S), the Aon Hewitt Income Fund

(Class S), the Aon Hewitt Growth Fund (Class S), and the Aon Hewitt Inflation

Strategy Fund (Class S). Defendants also added the Vanguard Capital Preservation

Fund as the Plan’s stable value option.

       53.    Besides being Aon Hewitt funds selected by Aon Hewitt, the Plan’s Aon

Hewitt funds (Class S shares) were new investment options with no performance

history. They were created by Aon Hewitt in “partnership with Schneider

Electric.” 19 Although other share classes existed for a limited time for the Aon



 18Id., Sch. C.
 19Schneider Electric Transition Guide, Invest in Your Retirement: A New Direction for
Your Financial Future, at 6 (“Transition Guide”).


                                            21
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 22 of 92



Hewitt Income, Growth, and Inflation Strategy funds, the Aon Hewitt index target

date funds did not previously exist in any share class. They were placed in the Plan

on February 1, 2017, the first day they existed. As alleged in further detail, placing

these funds in the Plan violated prudent fiduciary standards and the Investment

Committee’s existing investment policy governing the selection, monitoring and

removal of Plan investments.

      54.    The Aon Hewitt investments added to the Plan are collective

investment trusts, which are investment vehicles maintained by a bank that consist

of pooled assets of “retirement, pension, profit sharing, stock bonus or other trusts

exempt from Federal income tax”. 29 CFR §9.18(a)(2). A collective investment trust

is similar to a mutual fund or other pooled investment vehicle because it also

invests in a variety of securities to create a diversified investment portfolio.

      55.    As a non-depository bank, Aon Trust Company LLC maintains the Aon

Hewitt collective investment trusts and is the trustee of the funds. Both Aon Trust

Company and Aon Hewitt are wholly owned subsidiaries of Aon Consulting, Inc.

Aon Trust Company hired Aon Hewitt—effectively hired itself—as the investment

adviser to perform investment advisory and investment management services with

respect to each fund. Rather than actually managing the assets of the Aon Hewitt

collective investment trusts, Aon Hewitt hires one or more investment managers to

do the actual investing of the assets. The assets of the funds may be invested in

another investment vehicle, such as a mutual fund or collective investment trust.

Both Aon Trust Company and Aon Hewitt charge a fee for their respective trustee




                                           22
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 23 of 92



and investment advisory services.

      56.      As the investment adviser of these collective investment trusts, Aon

Hewitt had a direct conflict of interest between acting in the exclusive best interest

of Plan participants as the Plan’s discretionary investment manager while also

seeking to grow its collective investment trust business and maximize its revenue

through investment advisory fees. Moreover, Plan participants were not informed

that Aon Hewitt served as the Plan’s discretionary investment manager, or

otherwise had a direct conflict of interest by selecting its own proprietary

investments.

      57.      Following the decision to add the proprietary Aon Hewitt funds to the

Plan, Aon Hewitt has earned substantial revenue from the investment advisory fees

charged on the funds. Its collective investment trust business has materially

benefitted from the Plan’s immediate and substantial investment of billions of

dollars in Aon Hewitt’s proprietary funds. The Plan has invested over 80% of its net

assets in the Aon Hewitt funds. As of December 31, 2017, Aon Hewitt managed over

$3.3 billion of the Plan’s $3.9 billion in net assets, and as of December 31, 2018, over

$2.8 billion of the Plan’s $3.7 billion in net assets. The investment of Plan assets in

Aon Hewitt’s proprietary funds resulted in Aon Hewitt earning over $600,000

annually in additional revenue.




                                           23
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 24 of 92



                        20


      58.    Although Aon Hewitt acted as the Plan’s discretionary investment

manager over Plan investments, Aon Hewitt did not have complete discretion over

investment decisions.




                                             ”. 21

      59.    The Schneider Electric Defendants exercised this right and exerted

discretionary authority or control over the Plan’s investments. In October 2017, the

Schneider Electric Defendants and Aon Hewitt added to the Plan five Vanguard

index mutual funds, which Aon Hewitt previously removed from the Plan in

connection with the February 2017 changes to the Plan’s investment lineup. These

Vanguard index funds included: the Vanguard Developed Market Index, the

Vanguard Emerging Markets Stock Index, the Vanguard Extended Market Index,

the Vanguard Institutional Index, and the Vanguard Total Bond Market Index

funds. However, as described in further detail, the Schneider Electric Defendants

selected the higher-cost Institutional shares rather than the lower-cost Institutional

Plus shares that were available and were previously provided to participants with

respect to four Vanguard index mutual funds.



 20

                                                  . Schneider Electric paid these
expenses. Once Aon Hewitt became the Plan’s discretionary trustee, Plan participants paid
Aon Hewitt’s expenses.
 21 Inv. Mgmt. Agr., Sch. A (2.b.).




                                           24
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 25 of 92



      60.    In addition, the Schneider Electric Defendants assessed a separate

asset-based “recordkeeping expense” (1 bp) on the Vanguard index mutual funds.

This fee was paid to Aon Hewitt putatively for overseeing and monitoring the

Vanguard index funds. This fee was assessed even though Plan participants were

not charged a separate asset-based expense when the Schneider Electric

Defendants provided the lower-cost shares of the index funds prior to 2017.

II.   Because of the corporate partnership between Schneider Electric
      and Aon Hewitt, the Schneider Electric Defendants allowed Aon
      Hewitt to benefit itself by adding its proprietary investments to the
      Plan.

      61.    In light of the following facts and the long-standing business

relationship between Schneider Electric and Aon Hewitt, it is evident that the

Schneider Electric Defendants allowed Aon Hewitt to add its proprietary funds to

the Plan for Aon Hewitt’s interest and not for the exclusive interest of Plan

participants, and in return, Aon Hewitt reduced the cost to Schneider Electric of the

corporate benefits plans for which Schneider Electric was liable.

      62.    Since at least 2010, the Schneider Electric Defendants contracted with

Aon affiliated companies to provide consulting services to Schneider Electric’s

corporate plans. Like the Plan, Schneider Electric is the plan sponsor and the

Benefits Committee is the plan administrator for the Schneider Electric defined

benefit plans: the Schneider Electric USA, Inc. Coordinated Bargaining Employee

Pension Plan (“Coordinated Bargaining Pension Plan”) and the Schneider Electric

Pension Plan (“Pension Plan”). (The Pension Plan was terminated effective

September 17, 2018.)



                                          25
          Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 26 of 92




                                    . 22

         63.   From at least 2010 through 2018, the Schneider Electric Defendants

retained Aon Consulting, Inc. to provide general consulting services to the two

Schneider Electric pension plans. In addition, since 2017, the Benefits Committee

retained Alight Solutions, LLC (“Alight”) to provide general consulting services to

these plans. Aon Consulting and Alight are affiliated with Aon Hewitt. Between the

two pension plans since 2010, the Schneider Electric Defendants caused these Aon

Hewitt affiliates to be paid over $9.4 million.

         64.   Since at least 2013, the Schneider Electric Defendants also caused the

Coordinated Bargaining Pension Plan and the Pension Plan (prior to termination)

to invest in Aon Hewitt collective investment trusts: the Non-U.S. Equity (since

2013), the U.S. Large Cap Passive (since 2017), and the High-Yield Bond Fund

(since 2017). As of December 31, 2016, these pension plans invested over $93 million

in Aon Hewitt’s Non-U.S. Equity Fund. As the investment adviser of those collective

investment trusts, Aon Hewitt earned additional compensation through investment

advisory fees for managing the Aon Hewitt investments placed in the pension plans.

         65.   The corporate relationship between Schneider Electric and Aon Hewitt

affiliates is not limited to 401(k) and pension plan services. Alight has “long”

provided “health and welfare benefits administration” to Schneider Electric and also




 22   Investment and Benefits Committees Charters.


                                            26
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 27 of 92



began providing benefits management software to the company. 23 Alight markets

this “partner[ship]” with Schneider Electric to attract potential clients. Apart from

the press release announcing Schneider Electric’s partnership with Alight for health

and welfare benefits administration, Alight has issued an eight-page “case study”

touting Schneider Electric’s business while also promoting the services performed

by Alight.

       66.    Following the Plan’s 2017 fund changes, Aon Hewitt affiliated entities

substantially reduced the expenses charged on Schneider Electric’s corporate

pension plans. According to the Forms 5500 for the Coordinated Bargaining Pension

Plan, Aon Consulting reduced its compensation for the corporate plan—not the

401(k) Plan—by 31% in 2017, and 70% in 2018, compared to the expenses paid in

2016. (For 2016, Aon Consulting was paid $426,065 in comparison to $294,606 and

$129,363 in 2017 and 2018, respectively.) For the Schneider Electric Pension Plan,

again paid for by corporate dollars, Aon Consulting reduced its expenses by 38% in

2017, and 79% in 2018, compared to the expenses paid in 2016. (For 2016, Aon

Consulting was paid $1,208,559 in comparison to $751,451 and $249,133 in 2017

and 2018, respectively.) The additional revenue that Aon Hewitt collected from the

Plan’s investment in the Aon Hewitt collective investment trusts more than offset

the reduction in expenses charged to the Schneider Electric pension plans. Thus,

Plan participants subsidized Schneider Electric’s corporate expenses.




 23 Alight Press Release, Schneider Electric ‘goes home’ to Alight Solutions,
https://alight.com/research-insights/case-study-schneider-electric.


                                             27
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 28 of 92



III.   Defendants used Plan participants’ retirement assets to seed the
       untested Aon Hewitt Index Retirement Solution target date funds at
       the expense of Plan participants.

       67.   Target date funds are designed to provide a single diversified

investment vehicle for participants. In general, they can be attractive to

participants who do not want to actively manage their retirement savings to

maintain a diversified portfolio. Target date funds rebalance their portfolios to

become more conservative as the participant gets closer to retirement. The “target

date” refers to the participant’s target retirement date. For instance, target date

“2030” funds are designed for individuals who intend to retire in 2030.

       68.   From the Plan’s inception until February 1, 2017, Vanguard provided

the Plan’s target date funds. From 2010 through approximately 2012, the Vanguard

Target Retirement mutual funds (Investor shares) were provided. From 2013

through February 2017, collective investment trust versions of the Vanguard target

date mutual funds were provided through the Vanguard Target Retirement Trusts:

Class I shares through approximately 2013, and Plus shares from 2014 until their

removal.

       69.   In replacing the Vanguard Target Retirement Trusts with the Aon

Hewitt Index Retirement Solution Funds, Defendants failed to “balance the

relevant factors and make a reasoned decision as to the preferred course of action—

under circumstances in which a prudent fiduciary would have done so”, which is a

breach of fiduciary duty. See George v. Kraft Foods Global, Inc., 641 F.3d 786, 788

(7th Cir. 2011). There was no loyal or prudent reason to replace the Vanguard

target date funds, which were maintained by an established investment manager


                                          28
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 29 of 92



with a long tenure, historically performed better than peers, and were top-rated by

industry professionals.

       70.    Founded on May 1, 1975, Vanguard has offered investment products to

investors for over 45 years. 24 Vanguard has offered target date mutual funds since

2003, and lower-cost collective investment trust versions (I shares) since 2007. 25

Each year from 2012–2017, Vanguard received the highest Morningstar Analyst

Rating for Target-Date Series mutual funds. 26 Vanguard also has been the top

target date fund provider (by assets under management) since 2014, and as of 2017,

Vanguard had over $381 billion invested in its target date mutual funds. 27 Since

before 2017, Vanguard’s target date mutual funds have been strong performing

target date funds, 28 and the Vanguard collective investment trust versions have

experienced even better performance because they charge lower fees than their

mutual fund equivalents.

       71.    From 2010 through 2016, the Plan’s Vanguard target date funds

provided exceptional investment returns to Plan participants. As measured by


 24 Vanguard Chester Funds, Form N-1A, Jan. 27, 2017,
https://www.sec.gov/Archives/edgar/data/752177/000093247117000194/chester485b.htm.
 25 Vanguard Chester Funds, Form N-CSR, Mar. 31, 2006,

https://www.sec.gov/Archives/edgar/data/752177/000093247106000887/chesterfundsfinal.ht
m; Vanguard Target Retirement 2020 Trust I Fact Sheet,
https://institutional.vanguard.com/iippdf/pdfs/FS1464.pdf.
 26 John Croke, Vanguard Earns Morningstar Gold, June 21, 2019,

https://institutional.vanguard.com/VGApp/iip/site/institutional/researchcommentary/article/
InvComVanguardMorningstarGold. Morningstar, Inc. is a leading provider of investment
research and investment services, and is relied on by industry professionals.
 27 Morningstar, 2019 Target Date Fund Landscape, at 9, 11

https://institutional.vanguard.com/iam/pdf/TDFLNDSCP.pdf.
 28 E.g., Morningstar, 2019 Target Date Fund Landscape at 33; Vanguard Chester Funds,

Form N-1A, Jan. 27, 2017,
https://www.sec.gov/Archives/edgar/data/752177/000093247117000194/chester485b.htm.


                                            29
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 30 of 92



Vanguard’s target date mutual funds, over the trailing five-year period as of

December 31, 2015, the Vanguard target date funds outperformed other target date

funds managed by established investment managers, including J.P. Morgan,

Fidelity, and American Century. 29 This consistent and strong performance would

not cause a prudent fiduciary to replace these options absent a compelling reason to

do so after weighing all relevant factors.

      72.    There was no compelling reason to replace Vanguard’s target date

funds with Aon Hewitt’s Index Retirement Solution Funds, which did not even exist

until February 1, 2017. Defendants placed them in the Plan the first day that they

were available without any performance history. Defendants decided to add these

funds to the Plan in May 2016, more than eight months before they existed. 30

Without a performance history to consider in evaluating the merit of the Aon

Hewitt index target date funds, Defendants could not make a reasoned

determination that these funds were prudent or in the best interest of Plan

participants compared to Vanguard’s target date funds with proven track records.

      73.    Selecting investment options for plan participants that have no

performance history is imprudent. When making investment decisions, prudent



 29  Vanguard Chester Funds, Form N-1A, Jan. 27, 2017,
https://www.sec.gov/Archives/edgar/data/752177/000093247117000194/chester485b.htm;
J.P. Morgan Trust I, Form N-CSR, Dec. 31, 2015,
https://www.sec.gov/Archives/edgar/data/1217286/000119312516493430/d122175dncsrs.htm
; Fidelity Aberdeen Street Trust, Form N-1A, May 28, 2016,
https://www.sec.gov/Archives/edgar/data/880195/000137949116004218/filing717.htm;
American Century Asset Allocation Portfolios, Inc., Form N-1A, Dec. 1, 2016,
https://www.sec.gov/Archives/edgar/data/1293210/000129321016000305/acaap2016annualu
pdate485bp.htm.
  30 Transition Guide at pdf 2.




                                             30
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 31 of 92



fiduciaries of defined contribution plans consider the performance history, portfolio

manager experience, and manager tenure of available investment alternatives. A

consistent performance history and investment strategy, among other factors,

demonstrate the ability of the investment manager to generate consistently

superior long-term investment results. At a minimum, prudent fiduciaries require a

five-year performance history for an investment option prior to its inclusion in a

401(k) plan.

       74.     At the time that Defendants included the Aon Hewitt index target date

funds in the Plan, Aon Hewitt had only limited experience managing a target date

collective investment trust. Aon Trust Company and Aon Hewitt did not even begin

to offer collective investment trusts until October 2013. 31 Since that time, Aon

Hewitt only provided one other target date fund series to investors, the actively

managed Aon Hewitt Retirement Solution Funds. These funds had less than three

years of performance history at the time Defendants decided to place the Aon

Hewitt Index Retirement Solution Funds in the Plan.

       75.     The limited performance history of Aon Hewitt’s actively managed

target date funds was poor. As of June 30, 2016, all of the actively managed Aon

Hewitt Retirement Solution Funds underperformed their custom benchmark

selected by Aon Hewitt over all reporting periods (quarter, year-to-date, 1 year, 2

year, and since inception). 32 Since their inception, they also substantially



 31 Aon Hewitt Collective Investment Trust Offering Statement, Oct. 2016, at 61 (“Oct.
2016 Offering Statement”).
 32 Oct. 2016 Offering Statement at 62.




                                            31
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 32 of 92



underperformed the Plan’s existing Vanguard Target Retirement Trust target date

funds. From 2014–2016, they underperformed the Vanguard Target Retirement

Trust alternative by approximately 200 bps on average. 33 (For 2014–2015, the Aon

Hewitt active funds underperformed on average by 288 bps.)

      76.    A prudent fiduciary would place no weight on the performance history

of the actively managed Aon Hewitt Retirement Solution Funds to support the

decision to include the untested Aon Hewitt index target date funds in the Plan.

They are different products. The performance history also demonstrated that Aon

Hewitt was unable to prudently manage a target date collective investment trust.

      77.



                                      The IPS documents the investment process by

which the Plan’s fiduciaries determined was prudent when overseeing the Plan’s

investments. Once an IPS is adopted by fiduciaries, prudent fiduciaries follow its

terms. Failure to follow its terms is direct evidence that the fiduciaries failed to

employ a prudent investment process.

      78.    By replacing the Plan’s Vanguard target date funds with Aon Hewitt’s

untested index target date funds, Defendants violated their existing Investment

Policy. At the time Defendants decided to replace the Vanguard target date funds

with the Aon Hewitt target date funds,


 33This was determined by averaging the annual underperformance of the Aon Hewitt
funds relative to the Vanguard target date funds for 2014–2016. With the exception of
using the I shares for Vanguard’s 2010 Trust fund for 2014 and 2015, the Vanguard Trust
Plus shares were used.


                                           32
          Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 33 of 92




                                   .” 34 The Plan’s Aon Hewitt’s Index Retirement

Solution Funds violated this Policy.

         79.    For the benefit of Aon Hewitt, Defendants used Plan participants’

retirement assets to seed the brand-new Aon Hewitt Index Retirement Solution

Funds. The Schneider Electric Defendants were the first 401(k) plan fiduciaries in

the United States to select the Aon Hewitt Index Target Solution Funds for their

participants. By year-end 2017, Burger King Corporation was the only other

fiduciary that selected these funds for its employees’ 401(k) plan, out of over

600,000 defined contribution plans in the United States, and that 401(k) plan had

only a fraction of the assets of the Schneider Electric Plan—less than $79 million in

total plan assets

         80.    As of December 31, 2017, and according to the Forms 5500 for the Aon

Hewitt collective investment trusts and the Plan, the Plan held over 90% of the total

assets invested in the Aon Hewitt index target date funds, and for four funds, over

98%. See infra. Without the Plan’s investment, Aon Hewitt would only have 1/10th of

the assets under management in these products.

                   Fund                            Total Assets      Plan Assets         %
 Aon Hewitt Index 2010 Retirement Solution           $95,388,045       $87,019,901     91.23%

 34   2015 IPS at 2.


                                           33
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 34 of 92




                   Fund                              Total Assets       Plan Assets             %
 Aon Hewitt Index 2015 Retirement Solution            $201,475,994       $186,068,913         92.35%
 Aon Hewitt Index 2020 Retirement Solution            $448,812,347       $425,978,644         94.91%
 Aon Hewitt Index 2025 Retirement Solution            $671,301,466       $650,134,186         96.85%
 Aon Hewitt Index 2030 Retirement Solution            $576,599,688       $566,118,421         98.18%
 Aon Hewitt Index 2035 Retirement Solution            $441,700,465       $433,352,243         98.11%
 Aon Hewitt Index 2040 Retirement Solution            $278,284,725       $275,780,078         99.10%
 Aon Hewitt Index 2045 Retirement Solution            $437,074,953       $210,204,650         48.09%
 Aon Hewitt Index 2050 Retirement Solution            $110,506,707       $109,029,442         98.66%
 Aon Hewitt Index 2055 Retirement Solution             $99,200,321        $86,793,874         87.49%
 Aon Hewitt Index Retirement Income                    $60,916,610        $56,543,233         92.82%
 Total                                              $3,421,261,321     $3,087,023,585         90.23%

       81.    Besides adding these new Aon Hewitt Index Retirement Solution

Funds, Defendants also designed a mapping strategy to automatically transfer the

assets invested in the replaced investment options to these target date funds.

Participants who did not specify where to invest their assets that had been invested

in a removed fund were mapped by Defendants to the Aon Hewitt index target date

fund closest to their retirement date. 35

       82.    It is well known in the investment industry that when plan fiduciaries

eliminate a fund and transfer (or map) the assets to another fund, few 401(k)

participants undo that movement because participants rarely make trades in their

plan account. 36 This mapping strategy therefore guaranteed that Aon Hewitt would

receive a substantial percentage of the Plan’s assets, and that is what occurred. As

of December 31, 2016, only $975.2 million was invested in the Plan’s existing

Vanguard target date funds. By December 31, 2017, over $3 billion of the Plan’s


 35 Transition Guide at 7.
  36 Olivia Mitchell, Gary Mottola, Stephen Utkus, and Takeshi Yamaguchi, The
Inattentive Participant: Portfolio Trading Behaviors in 401(k) Plans, at 17–18 (June 2006).


                                            34
          Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 35 of 92



$3.9 billion in assets (or 77%) was invested in Aon Hewitt’s target date funds.

         83.    Apart from this mapping strategy, Defendants ensured that a

substantial portion of the Plan would continue to be invested in the Aon Hewitt

index target date funds by designating the funds as the Qualified Default

Investment Alternative (or QDIA). If a participant has not made or does not make

an investment election, any contributions she receives or makes to the Plan are

invested in the QDIA. 29 CFR §2550.404c-5(a)(1).

         84.    The significance of a plan’s target date fund option further underscores

the importance of a prudent and loyal selection process and continuous oversight of

that option. Participants may solely rely on their single target date fund selection

over their investment horizon to meet their retirement goals. In fact, prior to 2017

fund changes, Schneider Electric recognized this by stating that target date funds,

like the Aon Hewitt Index Retirement Solution Funds, are “often referred to as a

‘set-it-and-forget-it’ solution”. 37 They also informed participants that Aon Hewitt’s

target date funds were “Do It for Me” investment options. 38 No prudent fiduciary

would subject Plan participants to an untested fund that they heavily rely on to

invest for retirement.

         85.    Defendants’ decision to add the Aon Hewitt index target date funds

also caused Plan participants to pay higher investment management expenses for

their target date fund. At the time of selection, the Aon Hewitt index target date

funds charged up to 33% more than the Vanguard Retirement Trust target date


 37   Transition Guide at 5.
 38   Schneider Electric Savings Plans: 2017 Changes, Frequently Asked Questions, at C1.


                                             35
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 36 of 92



funds (Plus shares). Based on the amount invested in the Aon Hewitt index target

date funds as of December 31, 2017, Plan participants paid almost $500,000 each

year in additional expenses. 39 Currently, the Plan’s Aon Hewitt target date funds

are even more expensive, further contributing to additional expenses paid by

participants.

       86.      From their inception, the Plan’s Aon Hewitt Index Retirement Solution

Funds have significantly underperformed and continue to underperform the

Vanguard Target Retirement Trust Plus funds that were removed from the Plan.

The following chart shows the total returns of the Aon Hewitt Index Retirement

Solution Funds compared to the Vanguard Target Retirement Trust Plus Funds

from April 1, 2017 through March 31, 2020. 40 Each of the Plan’s Aon Hewitt funds

underperformed the Vanguard target date fund alternative that was removed from

the Plan.

         Fund                                                 2Q2017–1Q2020
         Aon Hewitt Index Retirement Income                       -2.40%
         Aon Hewitt Index Retirement Solution 2010                -2.06%
         Aon Hewitt Index Retirement Solution 2015                -3.55%
         Aon Hewitt Index Retirement Solution 2020                -2.58%
         Aon Hewitt Index Retirement Solution 2025                -2.83%
         Aon Hewitt Index Retirement Solution 2030                -2.62%
         Aon Hewitt Index Retirement Solution 2035                -2.16%
         Aon Hewitt Index Retirement Solution 2040                -1.47%
         Aon Hewitt Index Retirement Solution 2045                -0.68%
         Aon Hewitt Index Retirement Solution 2050                -1.11%
         Aon Hewitt Index Retirement Solution 2055                -1.18%


 39  Schneider Electric Savings Plan, Fee Disclosure Notice, Nov. 2016, at 4; Vanguard
Target Retirement Trust Plus Fact Sheets.
  40 For 2017, the quarterly performance of the Class I shares was used for the Aon Hewitt

index target date funds based on lack of available information on the Class S shares.


                                            36
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 37 of 92



      87.    By being forced to invest in the Aon Hewitt Index Retirement Solution

Funds instead of the Vanguard Target Retirement Trust Plus Funds, Plan

participants lost in excess of $46 million of their retirement savings. 41

IV.   Defendants also caused the Plan to invest in proprietary actively
      managed Aon Hewitt funds with insufficient performance track
      records.

             A.     The Aon Hewitt Growth Fund

      88.    In connection with the 2017 fund changes, Defendants added the

proprietary Aon Hewitt Growth Fund (Class S). The Fund is still an investment

option in the Plan. Using an active investment management strategy, this fund

seeks to achieve long-term growth of capital by investing in a diversified portfolio

that primarily consists U.S. and non-U.S. equity securities.

      89.    In an active investment strategy, the investment manager uses her

judgment in buying and selling individual securities (e.g., stocks, bonds, etc.) in an

attempt to generate investment returns that surpass a benchmark index, net of fees

that are higher in actively managed than passively managed funds. In a passive

investment strategy, the investment manager attempts to match the performance of

a given benchmark index by holding a representative sample of securities in that

index. Because no stock selection or research is necessary for the manager to track

the index and trading is limited, passively managed investments charge

significantly lower fees for investment management services.


 41Damages were measured based on the difference in investment returns between the
Aon Hewitt Index Retirement Solution Funds and the Vanguard Target Retirement Trust
Plus Funds. For 2017, the performance of the Class I shares for the Aon Hewitt index
target date funds were used.


                                           37
          Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 38 of 92



         90.    In light of the effect of fees on expected returns, fiduciaries must

carefully consider whether the added cost of actively managed funds is realistically

justified by an expectation of higher returns. Restatement (Third) of Trusts ch. 17,

intro. note; id. § 90 cmt. h(2). Nobel Prize winners in economics have concluded that

virtually no investment manager consistently beats the market over time after fees

are taken into account. “Properly measured, the average actively managed dollar

must underperform the average passively managed dollar, net of costs.” William F.

Sharpe, The Arithmetic of Active Management, 47 Fin. Analysts J. 7, 8 (Jan./Feb.

1991); 42 Eugene F. Fama & Kenneth R. French, Luck Versus Skill in the Cross-

Section of Mutual Fund Returns, 65 J. Fin. 1915, 1915 (2010) (“After costs . . . in

terms of net returns to investors, active investment must be a negative sum

game.”).

         91.    To the extent managers show any sustainable ability to beat the

market, the outperformance is nearly always dwarfed by fund expenses. Fama &

French, Luck Versus Skill in the Cross-Section of Mutual Fund Returns, at 1931–34;

see also Russ Wermers, Mutual Fund Performance: An Empirical Decomposition

into Stock-Picking Talent, Style, Transaction Costs, and Expenses, 55 J. Fin. 1655,

1690 (2000) (“on a net-return level, the funds underperform broad market indexes

by one percent per year”).

         92.    If an individual high-cost mutual fund exhibits market-beating

performance over a short period of time, studies demonstrate that outperformance



42   https://www.tandfonline.com/doi/10.2469/faj.v47.n1.7.


                                               38
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 39 of 92



during a particular period is not predictive of whether a mutual fund will perform

well in the future. Laurent Barras et al., False Discoveries in Mutual Fund

Performance: Measuring Luck in Estimated Alphas, 65 J. Fin. 179, 181 (2010); Mark

M. Carhart, On Persistence in Mutual Fund Performance, 52 J. Fin. 57, 57, 59

(1997) (measuring thirty-one years of mutual fund returns and concluding that

“persistent differences in mutual fund expenses and transaction costs explain

almost all of the predictability in mutual fund returns”). The worst-performing

mutual funds also show a strong, persistent tendency to continue their poor

performance. Carhart, On Persistence in Mutual Fund Performance, at 57.

      93.    Accordingly, investment costs are of paramount importance to prudent

investment selection. A prudent fiduciary would not select as a plan investment

option a more-expensive actively managed fund without determining that the fund

is reasonably expected to outperform a cheaper index fund.

      94.    Rather than actually managing the assets of the Fund, Aon Hewitt

hires investment managers to do the actual investing of the assets. The assets are

allocated among proprietary Aon Hewitt collective investment trusts (which are

managed by unaffiliated investment managers) and several non-Aon Hewitt

investments. This provides a layer of fees to Aon Hewitt for investment

management, despite not doing the actual selection of securities in the funds.

      95.    The Aon Hewitt Growth Fund did not have a sufficient performance

record when it was added to the Plan. Although the Class S shares of the Aon

Hewitt Growth Fund were created specifically for the Plan and did not exist until




                                         39
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 40 of 92



February 1, 2017, Aon Hewitt offered the investment strategy through lower-cost

Class I shares since October 1, 2013. 43 However, in any share class, the Fund had

less than five years of performance. At or around the time Defendants decided to

include the Fund in the Plan, the Fund underperformed its benchmark every year

of its short existence. 44

       96.    The Vanguard Total World Stock Index Fund (Instl) (VTWIX) is a

passively managed index fund that would have provided Plan participants similar

exposure to domestic and international equity securities. From 2015 through 2019,

the Vanguard index fund charged 8 to 13 bps, in comparison to 47 bps Aon Hewitt

charged for the Growth Fund (Class S) since 2017, which is up to 487% more. 45

       97.    For the two calendar years that the Aon Hewitt Growth Fund (Class I)

had an actual performance history (2014 and 2015), the Growth Fund substantially

underperformed the Vanguard index alternative by over 100 bps each year.

       98.    Despite the insufficient performance history of the Aon Hewitt Growth

Fund and the demonstrated inability of Aon Hewitt to generate investment returns

that exceeded its benchmark or a passively managed equivalent, Defendants failed

to make a reasoned decision that adding the actively managed Growth Fund to the

Plan was in the best interest of Plan participants or prudent. The decision to

include the Growth Fund in the Plan only served to benefit Aon Hewitt.



 43 Oct. 2016 Offering Stmt. at 61.
 44 Oct. 2016 Offering Stmt. at 61 (as of June 30, 2016, the Fund underperformed its
benchmark year-to-date, one-year, two-year, and since inception).
 45 Schneider Electric Savings Plan, Fee Disclosure Notice, Nov. 2016, at 4; Aon Hewitt

Growth Fund Fact Sheet Dec. 31, 2019; Morningstar.


                                            40
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 41 of 92



      99.    Since the Aon Hewitt Growth Fund was included in the Plan, it has

underperformed both its benchmark and passively managed equivalents. By

including the Growth Fund in the Plan, Plan participants lost retirement savings as

measured by the difference in the investment returns between the Growth Fund

and the Vanguard Total World Stock Index Fund. 46

             B.      The Aon Hewitt Income Fund

      100.   In connection with the 2017 fund changes, Defendants added the

proprietary Aon Hewitt Income Fund (Class S), which is an intermediate-term bond

fund. The Fund is still an investment option in the Plan. Using an active

investment management strategy, this fund seeks to provide an income-oriented

total return with some capital appreciation by investing in fixed income securities.

      101.   Since at least October 2016, Aon Hewitt has allocated over 80% of the

Fund’s assets to its proprietary Aon Hewitt collective investment trusts (which are

managed by unaffiliated investment managers). The remainder of the Fund’s assets

are invested in funds managed by unaffiliated investment managers. 47

      102.   The Aon Hewitt Income did not have a sufficient performance record

when it was added to the Plan. Although the Class S shares of the Aon Hewitt

Income Fund were created on February 1, 2017, Aon Hewitt offered the investment

strategy through lower-cost Class I shares since October 1, 2013. 48 However, in any

share class, the Fund did not have five years of performance. As of June 30, 2016,



 46 For 2017, the performance of the Class I shares was used.
 47 Oct. 2016 Offering Stmt. at 11; June 2019 Offering Stmt. at 14.
 48 Oct. 2016 Offering Stmt. at 61.




                                            41
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 42 of 92



the Fund underperformed its benchmark for the prior two years and since

inception. 49

       103.     The Vanguard Intermediate-Term Bond Index Fund (Instl Plus)

(VBIUX) is comparable to the Aon Hewitt Income Fund by also investing in

intermediate-term bond securities. From 2015 through 2019, the Vanguard index

fund charged 4 bps. 50 In contrast, Aon Hewitt charged 39 bps in 2017, and 46 bps

presently—1,100% more—for the Growth Fund (Class S). 51

       104.     For the two calendar years that the Aon Hewitt Income Fund (Class I)

had an actual performance history (2014 and 2015), the Income Fund substantially

underperformed the Vanguard index alternative by 101 to 253 bps annually.

       105.     Despite the insufficient performance history of the Aon Hewitt Income

Fund and the demonstrated inability of Aon Hewitt to generate investment returns

that exceeded its benchmark or a passively managed equivalent, Defendants failed

to make a reasoned decision that adding the actively managed Income Fund to the

Plan was in the best interest of Plan participants or prudent. The decision to

include the Income Fund in the Plan only served to benefit Aon Hewitt.

       106.     Since the Aon Hewitt Income Fund was included in the Plan, it has

underperformed both its benchmark and passively managed equivalents. By

including the Income Fund in the Plan, Plan participants lost retirement savings as

measured by the difference in investment returns between the Growth Fund and


 49 Id.
 50 Morningstar.
 51 Schneider Electric Savings Plan, Fee Disclosure Notice, Nov. 2016, at 4; Aon Hewitt

Income Fund Fact Sheet Dec. 31, 2019.


                                            42
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 43 of 92



the Vanguard Total Intermediate-Term Bond Index Fund. 52

                C.    The Aon Hewitt Inflation Strategy Fund

       107.     In connection with the 2017 fund changes, Defendants added another

proprietary Aon Hewitt fund, the Aon Hewitt Inflation Strategy Fund (Class S). The

Fund is an inflation-protected bond fund and is still an investment option in the

Plan. Using an active investment management strategy, this fund seeks to provide

total return in excess of inflation by primarily investing in debt securities, including

Treasury Inflation-Protected Securities. Aon Hewitt has allocated virtually all the

assets to investments managed by unaffiliated investment managers. 53

       108.     The Aon Hewitt Inflation Strategy Fund did not have a sufficient

performance record when it was added to the Plan. Although Class S shares of the

Aon Hewitt Inflation Strategy Fund had no performance history because they were

created on February 1, 2017, Aon Hewitt offered the investment strategy through

lower-cost Class I shares since October 1, 2013. 54 However, in any share class, the

Fund has less than five years of performance. As of June 30, 2016, the Aon Hewitt

Inflation Strategy Fund underperformed its benchmark every year of its limited

existence. 55

       109.     The Vanguard Inflation-Protected Securities Fund (Instl) (VIPIX) is

comparable to the Aon Hewitt Inflation Strategy Fund by also investing in Treasury



 52 For 2017, the performance of the Class I shares was used.
 53 Oct. 2016 Offering Stmt. at 11; June 2019 Offering Stmt. at 14.
 54 Oct. 2016 Offering Stmt. at 61.
 55 Id. (as of June 30, 2016, the Fund underperformed for year-to-date, one year, two years,

and since inception).


                                             43
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 44 of 92



inflation-protected securities. Since before 2015, the Vanguard index fund charged 7

bps, while Aon Hewitt charged 24 bps in 2017—300% more—and 28 bps presently—

400% more—for the Inflation Strategy Fund (Class S). 56

       110.   For the two calendar years that the Aon Hewitt Inflation Strategy

Fund (Class I) had an actual performance history (2014 and 2015), the Inflation

Strategy Fund substantially underperformed the Vanguard index alternative by

343 to 437 bps annually.

       111.   Despite the insufficient performance history of the Aon Hewitt

Inflation Strategy Fund and the demonstrated inability of Aon Hewitt to generate

investment returns that exceeded its benchmark or a passively managed

equivalent, Defendants failed to make a reasoned decision that adding the Inflation

Strategy Fund to the Plan was in the best interest of Plan participants or prudent.

The decision to include the Inflation Strategy Fund in the Plan only served to

benefit Aon Hewitt.

       112.   Since the Aon Hewitt Inflation Strategy Fund was included in the

Plan, it has underperformed both its benchmark and passively managed

equivalents. By including the Inflation Strategy Fund in the Plan, Plan participants

lost retirement savings as measured by the difference in investment returns

between the Growth Fund and the Vanguard Inflation-Protected Securities Index

Fund. 57



 56 Schneider Electric Savings Plan, Fee Disclosure Notice, Nov. 2016, at 4; Aon Hewitt
Inflation Strategy Fund Fact Sheet Dec. 31, 2019; Morningstar.
 57 For 2017, the performance of the Class I shares was used.




                                            44
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 45 of 92



 V.   The Schneider Electric Defendants caused the Plan to pay
      unreasonable investment management fees.

      113.   Academic and financial industry literature demonstrate that high

expenses are not correlated with superior investment management. Indeed, funds

with high fees on average perform worse than less expensive funds even on a pre-fee

basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee

Determination in the Market for Equity Mutual Funds, 67 J. Econ. Behav. & Org.

871, 873 (2008); see also Jill E. Fisch, Rethinking the Regulation of Securities

Intermediaries, 158 U. Pa. L. Rev. 1961, 1993 (2010) (summarizing numerous

studies showing that “the most consistent predictor of a fund’s return to investors is

the fund’s expense ratio”).

      [T]he empirical evidence implies that superior management is not
      priced through higher expense ratios. On the contrary, it appears that
      the effect of expenses on after-expense performance (even after
      controlling for funds’ observable characteristics) is more than one-to-
      one, which would imply that low-quality funds charge higher fees.
      Price and quality thus seem to be inversely related in the market for
      actively managed mutual funds.

Gil-Bazo & Ruiz-Verdu, When Cheaper is Better, at 883.

      114.   When providing investments to plan participants, the importance of

fees cannot be overstated. Indeed, “the duty to avoid unwarranted costs is given

increased emphasis in the prudent investor rule” under the common law of trusts,

which informs ERISA’s fiduciary duties. Restatement (Third) of Trusts ch. 17, intro.

note (2007); see Tibble, 135 S. Ct. at 1828 (citing Restatement (Third) of Trusts § 90

in finding a continuing duty to monitor under ERISA). As the Restatement

explains, “cost-conscious management is fundamental to prudence in the



                                          45
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 46 of 92



investment function.” Restatement (Third) of Trusts § 90 cmt. b.

      115.   It is a simple principle of investment management that the larger

amount an investor has available to invest, the lower the investment management

fees that can be obtained in the market for a given investment vehicle. Large

retirement plans have substantial bargaining power to negotiate low fees for

investment management services. Multi-billion-dollar defined contribution plans,

such as the Plan, have even greater bargaining power.

      116.   Mutual funds and collective investment trusts frequently offer

multiple share classes. Because the only difference between the share classes is

fees, selecting higher-cost shares results in the plan paying wholly unnecessary

fees. Accordingly, absent a compelling reason to opt for the higher-cost version,

prudent fiduciaries will select the lowest-cost share class available to the plan. As a

prominent legal counsel to defined contribution fiduciaries explained:

      The fiduciaries also must consider the size and purchasing power of
      their plan and select the share classes (or alternative investments)
      that a fiduciary who is knowledgeable about such matters would select
      under the circumstances. In other words, the “prevailing
      circumstances”—such as the size of the plan—are a part of a prudent
      decision making process. The failure to understand the concepts and to
      know about the alternatives could be a costly fiduciary breach. 58

      117.    Given the Plan was as a mega plan based on its size, the Plan had

tremendous bargaining power to obtain share classes with far lower costs than

higher-cost shares. Lower-cost share classes of mutual fund and collective




 58Fred Reish, Class–ifying Mutual Funds, PLANSPONSOR (Jan. 2011).,
http://www.plansponsor.com/MagazineArticle.aspx?id=6442476537.


                                          46
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 47 of 92



investment trust investments were readily available to the Plan. Minimum

investment thresholds for the lowest-cost institutional shares are routinely waived

by the investment provider even if not reached by a single fund.

      For large 401(k) plans with over a billion dollars in total
      assets…mutual funds will often waive an investment minimum for
      institutional share classes. It is also common for investment advisors
      representing large 401(k) plans to call mutual funds and request
      waivers of the investment minimums so as to secure the institutional
      shares.

Tibble v. Edison Int’l, No. 07-5359, 2010 WL 2757153, at *9 (C.D. Cal. July 8, 2010),

affirmed 729 F.3d 1110 (9th Cir. 2013).

      118.   In fact, Vanguard expressly “reserves the right to establish higher or

lower minimum amounts for certain investors”, including when the “plan sponsor’s

aggregate assets within the Vanguard Funds will likely generate substantial

economies in the servicing of their accounts.” 59

      119.   During the proposed class period, the Schneider Electric Defendants

had the fiduciary authority or responsibility over the selection and retention of the

share class used for each of the Plan’s investments.



                                                         . 60

      120.   Despite the fact that lower-cost shares for the exact same investment

option were available to the Plan, the Schneider Electric Defendants selected and



 59 See Vanguard Funds Multiple Class Plan,
https://www.sec.gov/Archives/edgar/data/1409957/000093247113007109/multipleclassplanv
anguardfun.pdf.
 60 Inv. Mgmt. Agr., Sch. A (2.d.).




                                           47
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 48 of 92



continue to retain higher-cost shares for the Plan investment options than were

available to the Plan based on its enormous size.

      121.   From 2014 through February 2017, the Schneider Electric Defendants

provided the Oppenheimer Global Opportunities Fund (Y shares) (OGIYX) that

charged 92–94 bps, when the lower-cost R6 shares (OGIIX) were available for 74–75

bps. The Plan’s higher-cost shares were 18–19 bps higher, which resulted in

participants paying 25% more in unreasonable expenses. The Schneider Electric

Defendants also provided the Prudential Jennison Small Company Fund (Z shares)

(PSCZX) that charged 83–84 bps, when lower-cost Q shares were available for 69

bps. This caused participants to pay over 20% more in unreasonable expenses (14–

15 bps) for the identical investment. In addition, the Schneider Electric Defendants

provided the higher-cost Plus shares of the Vanguard Target Retirement Trust

funds when they could have provided the lower-cost Select shares, which were

available on June 30, 2015. 61 This caused participants to pay 20% more for the

exact same investment.

      122.   Following the fund changes in February 2017, Aon Hewitt initially

removed all Vanguard index funds. For the Vanguard Developed Market Index, the

Emerging Markets Index, the Institutional Index, and the Total Bond Market Index

funds, the Schneider Electric Defendants provided the lowest-cost Institutional Plus

shares. 62 When these funds were added back to the Plan, the Schneider Electric


 61  E.g., Vanguard Target Retirement 2020 Trust Select Fact Sheet Mar. 31, 2020,
https://institutional.vanguard.com/iippdf/pdfs/FS1676.pdf.
  62 During the proposed class period, these Vanguard index funds paid no revenue sharing

from their expense ratio to the Plan’s recordkeeper.


                                           48
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 49 of 92



Defendants selected the higher-cost Institutional shares classes. They also used the

Institutional shares for the Vanguard Emerging Markets Index Fund even though

the lower-cost Institutional Plus shares were available since 2010. 63 The Schneider

Electric Defendants provided the higher-cost shares even though the Plan invested

over $450 million collectively in these five index funds by year-end 2017, and over

$633 million by year-end 2018. Other than the Vanguard Institutional Index Fund,

for which Defendants finally provided Institutional Plus shares in 2019, the Plan

remains invested in the higher-cost shares of the other four Vanguard index funds.

      123.    The Schneider Electric Defendants also provided higher-cost Class S

shares of the Aon Hewitt collective investment trusts when the lower-cost Class I

shares were available. 64 This decision alone caused Plan participants to incur over

$600,000 annually in unnecessary expenses based on the Plan’s assets invested in

the Aon Hewitt funds in 2017 and 2018.

      124.   By providing Plan participants the more expensive share classes of

Plan investment options, the Schneider Electric Defendants caused participants to

lose millions in retirement savings. 65




 63  Vanguard International Equity Index Funds, Form N-CSR, Oct. 31, 2011,
https://www.sec.gov/Archives/edgar/data/857489/000093247112000012/intequityindex_final.
htm.
  64 Aon Hewitt Investment Trust Offering Statement, June 2019, at 65; Oct. 2016 Offering

Statement at 61. During the class period, the Aon Hewitt collective investment trusts paid
no revenue sharing from their expense ratio to the Plan’s recordkeeper.
  65 Plan losses have been carried forward using the investment return of an S&P 500 index

fund, the Vanguard Institutional Index (VIIIX), to account for lost investment returns on
those assets.


                                           49
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 50 of 92



VI.   The Schneider Electric Defendants breached their fiduciary duties
      by causing the Plan to pay unreasonable recordkeeping fees.

             The actions of prudent fiduciaries in monitoring
             recordkeeping expenses and making sure they are reasonable
             in light of all services provided.

      125.   Recordkeeping is a service necessary for every defined contribution

plan. The recordkeeper keeps track of the amount of each participant’s investments

in the various options in the plan, and typically provides each participant with a

quarterly account statement. The recordkeeper often maintains a plan website or

call center that participants can access to obtain information about the plan and to

review their accounts. The recordkeeper may also provide access to investment

education materials or investment advice. These services are largely commodities,

and the market for recordkeeping services is highly competitive.

      126.   Numerous recordkeepers in the marketplace are capable of providing a

high level of service and will vigorously compete to win a recordkeeping contract for

a jumbo defined contribution plan. These recordkeepers will readily respond to a

request for proposal and will tailor their bids based on the desired services. In light

of the commoditized nature of the essential recordkeeping services, recordkeepers

primarily differentiate themselves based on price, and will aggressively bid to offer

the best price in an effort to win the business, particularly for jumbo plans.

      127.   The cost of recordkeeping services depends on the number of

participants (or participant accounts), not on the amount of assets in the




                                          50
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 51 of 92



participant’s account. 66 Thus, the cost of providing recordkeeping services to a

participant with a $100,000 account balance is the same for a participant with

$1,000 in her retirement account. Consequently, prudent fiduciaries negotiate a

fixed dollar amount for the recordkeeper’s annual compensation, usually based on a

rate of a fixed dollar amount per participant. Because of economies of scale, large

plans get lower effective rates per participant than smaller plans. Plans with 20,000

participants or more can obtain much lower rates per participant than a plan with

1,000 participants.

       128.   A study commissioned by the U.S. Department of Labor in 1998

demonstrates these economies of scale, finding that as the number of plan

participants increases, the cost per participant decreases. 67 Per the Study, the

below expenses were based on quotations “of major 401(k) service providers.” 68




 66  “[T]he actual cost of administrative services is more dependent on the number of
participants in the plan.” There is no “logical or practical correlation between an increase in
administrative fees and an increase in plan assets.” Hewitt Associates, LLC, Be a
Responsible Fiduciary: Ask the Right Questions About 401(k) Plan Fees, Oct. 2008; see also
Mercer Investment Consulting, Inc., DC Fee Management—Mitigating Fiduciary Risk and
Maximizing Plan Performance (2013), https://www.mercer.com/content/dam/mercer/
  attachments/global/Retirement/DC%20Fee%20Management%20%20Mitigating%20Fiduci
ary%20Risk%20and%20Maximizing%20Plan %20Performance.pdf (“Conversely, utilizing a
pricing model that is dependent on the value of plan assets arbitrarily ‘builds in’ fee
increases that are not linked to the level or quality of the recordkeeper’s services.”) (“Mercer
Best Practices”).
  67 U.S. Dept. of Labor, Study of 401(k) Plan Fees and Expenses (1998),

https://www.dol.gov/sites/default/files/ebsa/researchers/analysis/retirement/study-of-401k-
plan-fees-and-expenses.pdf.
  68 Id. at § 4.2.2 (“Recordkeeping and Administration Expenses”).




                                              51
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 52 of 92



      Number of Participants             Service Provider Cost Per Participant
           200                                  $42
           500                                  $37
           1,000                                $34
       129.    Because recordkeeping costs are not affected by account size, prudent

fiduciaries of defined contribution plans negotiate recordkeeping fees as a fixed

dollar amount rather than as a percentage of plan assets. 69 Otherwise, as plan

assets increase, such as through participant contributions or investment gains, the

recordkeeping compensation increases without any change in the recordkeeping

services, leading to unreasonable fees. 70

       130.    For example, if a plan has 50,000 participants, a fiduciary could

negotiate a plan-level contract to pay the recordkeeper $1,500,000 per year, based

on a rate of $30 per participant fee per year. The negotiated $1,500,000

recordkeeping fee then can be assessed to participant accounts pro rata so that

smaller accounts pay a smaller portion of the fee. If the plan’s assets increase

during the contract while the number of participants stays constant, the

recordkeeper’s compensation does not change, because the services provided have

not changed.

       131.    A fixed-dollar compensation arrangement does not necessarily mean,




 69 Mercer Best Practices at 3 (“1. Price administrative fees on a per-participant basis.”).
 70 Id. (“Negotiate a fixed-rate recordkeeping fee, based on the number of participants with
account balances in the plan, that is independent of the investment structure (referred to as
an ‘open investment architecture’ model). This approach, unlike an ‘asset-based’ or
‘bundled’ model, provides fee transparency and affords fiduciaries a sound basis for
documenting the ‘reasonableness’ of recordkeeping fees. Conversely, utilizing a pricing
model that is dependent on the value of plan assets arbitrarily ‘builds in’ fee increases that
are not linked to the level or quality of the recordkeeper’s services.”).


                                             52
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 53 of 92



however, that every participant in the plan must pay the same $30 fee from his or

her account. The fiduciary could reasonably determine that it is equitable to charge

each participant the same $30 (for example, through a quarterly charge of $7.50 to

each account in the plan). Alternatively, the fiduciary could conclude that assessing

the same fee to all investors would discourage participants with relatively small

accounts from participating in the plan; and that, once the aggregate flat fee for the

plan has been determined, a proportional asset-based charge would be best.

      132.   In that case, the rate of $30 per-participant multiplied by the number

of participants would be converted to an asset-based charge, such that every

participant pays the same percentage of his or her account balance while the plan

pays only a fixed amount unrelated to asset size. If the plan in the example had $6

billion in assets, each participant would pay a direct recordkeeping fee of .025% of

her account balance annual for recordkeeping ($1,500,000/$6,000,000,000 = .00025).

As the plan assets increase thereafter, the plan is still paying the same $1,500,000

price that was negotiated at the plan level, but the fees paid by individual

participants changes as they are proportionally allocated among participants based

on account balance.

      133.   Mutual funds are commonly provided as investment options in

retirement plans. Mutual funds sometimes agree to pay recordkeepers a percentage

of fund assets to compensate for the cost of recordkeeping a plan, an arrangement

called “revenue sharing.” This asset-based fee is negotiated between the mutual

fund and the recordkeeper and usually is concealed. It is designed to compensate




                                          53
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 54 of 92



recordkeepers for smaller plans, and thus can overcompensate a recordkeeper in

large plans with large investments in the mutual funds because it is asset based.

Although paying for recordkeeping with an asset-based fee is not a per se violation

of ERISA, it can lead to excessive fees if not monitored and capped by the plan

fiduciary. If a fiduciary allows the plan recordkeeper to be compensated with an

asset-based fee, the payments can become excessive based on an increase in plan

assets alone. For example, the S&P 500 increased over 25% in 2019, leading to large

increases in asset-based fees for services which have not changed. The opposite is

generally not true. If plan assets decline, participants will not receive a sustained

benefit of paying lower fees, because the recordkeeper will demand that the plan

make up the shortfall through additional direct payments.

      134.   To make an informed assessment as to whether a recordkeeper is

receiving no more than reasonable compensation for the services provided to a plan,

prudent fiduciaries of defined contribution plans monitor all sources of

compensation received by plan recordkeepers—including, without limitation, any

revenue sharing or payments from managed account providers—and determine

whether the compensation is reasonable for the services provided.

      135.   If a fiduciary decides to use an asset-based fee to pay for

recordkeeping, prudent fiduciaries recognize that it is critical to (1) negotiate a fixed

amount of recordkeeping compensation based on a reasonable rate per participant

per year; (2) determine all revenue sharing and other sources of compensation the

recordkeeper receives from plan investment options; and then (3) recover all




                                           54
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 55 of 92



revenue sharing payments that exceed the negotiated compensation.

       136.   Experts in the field agree that the most certain way to determine the

least compensation a plan must pay for a desired level of recordkeeping services is

to put the plan’s recordkeeping services out for competitive bidding on a regular

basis. Prudent fiduciaries do this every three years. 71 For example, Fiduciary360’s

Prudent Practices for Investment Stewards, 72 which is widely accepted as the

global fiduciary standard of excellence, advised fiduciaries that they must

determine “whether the fees are reasonable in light of the services provided” and

“[c]onsideration is given to putting vendor contracts back out to bid every three

years.” 73

       137.   Cerulli Associates stated in early 2012 that more than half of the plan



 71  See Donald Stone, Conducting a Successful Fee Review: How to determine whether plan
fees are reasonable, DEFINED CONTRIBUTION INSIGHTS, Jan./Feb. 2006, at 4 (stating “most
reliable way of determining whether fees the plan is paying are reasonable” is through an
RFP or an RFI search process); Tyler Polk, Is it Time for a Change? Best Practice in
Retirement Plan Record Keeper Searches, FIDUCIARY INVESTMENT ADVISORS (April 2015);
John Carl, Including Regular RFPs as Part of a Fiduciary Liability Reduction Strategy,
Jan. 24, 2018 (“The DOL assumes that plan sponsors solicit RFPs for service providers
every three to five years as part of their fiduciary duty to monitor plan service providers.”),
https://www.napa-net.org/news/technical-competence/case-of-the-week/including-regular-
rfps-part-fiduciary-liability-reduction-strategy/; Roger Levy, Selecting Service Providers,
Competitive Bidding, & RFP’s Importance in a Fiduciary Investment Process, INHUB, May
18, 2015, https://d1yoaun8syyxxtcloudfront.net/br189-76a8e37a-950c-41a0-b246-
47bb6162f4a4-v2.
  72 Prudent Practices for Investment Stewards handbook defines the Global Fiduciary

Standard of Excellence, initially published in April 2003, that was derived from a prior
publication (Prudent Investment Practices) co-produced by the Foundation for Fiduciary
Studies and the American Institute of Certified Public Accountants. This publication was
written by Fiduciary 360, the identity brand for three related entities: the Foundation for
Fiduciary Studies, the Center for Fiduciary Studies, and Fiduciary Analytics. The
Foundation for Fiduciary Studies defines and substantiates specific investment fiduciary
practices for trustees and investment committee members, investment advisors and
investment managers and is widely used in the industry.
  73 Fiduciary360, Prudent Practices for Investment Stewards, Practices S-1.4, S‐4.4 (2007).




                                              55
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 56 of 92



sponsors asked indicated that they “are likely to conduct a search for [a]

recordkeeper within the next two years.” These Requests for Proposal (“RFPs”) were

conducted even though many of the plan sponsors indicated that “they have no

intention of leaving their current recordkeeper.” 74 The Department of Labor noted

that fiduciaries conduct an RFP to assess the reasonableness of the service

provider’s fees every three to five years. 75

       138.   A large corporate 401(k) plan recordkept by Hewitt Associates, LLC

(nka Alight) during the relevant period is the Nike Inc.’s 401(k) Plan. With

approximately 19,000 to 26,000 participants, the Plan paid $21 per participant for

recordkeeping services in 2012 and 2016. 76

       139.   Another large plan, the New Albertson’s Inc. 401(k) plan left Fidelity

Investments Institutional Operations Company, Inc. (“Fidelity”) for Vanguard in

2016. A fee disclosure after this change states that this plan pays a fixed annual fee

of $31 per participant for recordkeeping services. 77 The Form 5500 in 2016 confirms

that the New Albertson’s 401(k) Plan, with approximately 31,000 participants, paid

approximately $31 per participant for recordkeeping services. 78 Similarly, the

Albertson’s LLC 401(k) Plan, with approximately 17,200 plan participants in 2016,



 74  Rebecca Moore, Most Recordkeeping RFPs to Benchmark Fees, PLANSPONSOR, Jan. 8,
2013, https://www.plansponsor.com/most-recordkeeping-rfps-to-benchmark-fees/.
  75 U.S. Dept. of Labor, Meeting Your Fiduciary Responsibilities, at 5–6 (2012).
  76 Nike, Inc. 2016 Form 5500 with 26,568 participants with an account balance and

compensation to recordkeeper, Hewitt. Nike, Inc. 2012 Form 5500 with 19,362 participants
with an account balance and compensation to recordkeeper, Hewitt. No additional source of
compensation to Hewitt is identified or discernable on the Forms 5500.
  77 New Albertson’s Inc. 401(k) Plan Fee Disclosure, Cates v. Tr. of Columbia Univ., No. 16-

6524, Doc. 292-6 (S.D.N.Y. July 1, 2019).
  78 Form 5500 for 2016 for New Albertson’s Inc. 401(k) Plan and Master Trust Form 5500.




                                             56
          Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 57 of 92



paid approximately $29 per participant for recordkeeping services. 79

         140.   Fidelity recently stipulated in litigation that the value of the

recordkeeping services it provided to its own 55,000-participant plan was $21 per

participant in 2014, $17 per participant in 2015 and 2016, and $14 per participant

after 2017. Moitoso v. FMR LLC, --- F.Supp.3d ----, 2020 WL 1495938, at *15 (D.

Mass. Mar. 27, 2020) (“The parties have stipulated that if Fidelity were a third

party negotiating this fee structure at arms-length, the value of services would

range from $14–$21 per person per year over the class period, and that the

recordkeeping services provided by Fidelity to this Plan are not more valuable than

those received by other plans of over $1,000,000,000 in assets where Fidelity is the

recordkeeper.”); Moitoso v. FMR, LLC, No. 18-12122, Doc. 138-67 at 3‒4 (D. Mass.)

(stipulating to the recordkeeping fees discussed above and further stipulating that

“[h]ad the Plan been a third-party plan and negotiated a fixed fee for recordkeeping

services at arms-length with Fidelity, it could have obtained recordkeeping services

for these amounts during the period.”).

                Contrary to the practices of prudent fiduciaries, the Schneider
                Electric Defendants failed to obtain a reasonable
                recordkeeping fee for the Plan.

         141.   Since January 1, 2010, the Schneider Electric Defendants have

retained the Vanguard Group, Inc. as the Plan’s recordkeeper. Vanguard also

provided recordkeeping services to other Schneider Electric Plans, including the

Schneider Electric USA, Inc. Coordinated Bargaining Employee Supplemental Plan,



 79   Form 5500 for 2016 for Albertson’s LLC 401(k) Plan and Master Trust Form 5500.


                                             57
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 58 of 92



the Juno Manufacturing 401(k) Plan for Fishers Union Employees, the Industrial

Repair Services 401(k) Plan, the Juno Manufacturing, Inc. 401(k) Plan for Union

Employees, and the Schneider Electric Telvent 401(k) Plan.

      142.     Throughout the class period, Vanguard has been paid primarily

through a combination of direct charges to participant accounts and asset-based

fees paid from the Plan’s investments. In light of all direct and indirect sources of

revenue, the Schneider Electric Defendants failed to negotiate a reasonable amount

with Vanguard for recordkeeping services.

      143.     From 2014 until April 2017, Vanguard charged participants a $15 per-

participant annual fee. Vanguard also received revenue sharing payments from the

Dodge & Cox Fund, the Loomis Sayles Investment Grade Bond Fund (Instl), the

Oppenheimer Global Opportunities Fund (Y), the Prudential Jennison Small

Company Fund (Z), and the Vanguard Prime Money Market Fund (Inv) (2014 only).

Effective April 1, 2017, the annual per-participant fee increased to $38 per

participant.

      144.     The payments set forth above do not reflect the total compensation

Vanguard received from providing Plan recordkeeping services. As described in

further detail below, during the class period, Vanguard has provided managed

account services to Plan participants. Through the Vanguard Managed Account

Program, Vanguard provides individualized investment advice to Plan participants

to assist them with investing their retirement assets in the Plan. The advisory

services are offered by Vanguard Advisers, Inc. based on software developed by




                                          58
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 59 of 92



Financial Engines Advisors, LLC.

      145.   For managed account services, Vanguard charges an asset-based fee

under a tiered fee schedule. 80 Vanguard has charged the same asset-based fees

under the following fee schedule throughout the class period:




      146.   From 2014 through 2018, the amount Vanguard received putatively for

providing managed account services has dramatically increased from approximately

$790,000 to $1.3 million, an increase over 60%. 81 Vanguard Advisers, Inc. may also

share a portion of the revenue it received from providing managed account services

to its recordkeeping affiliate who provided recordkeeping services to the Plan, the

Vanguard Group, Inc.

      147.   The Schneider Electric Defendants failed to properly monitor

Vanguard’s total compensation from all sources in light of the services Vanguard

provided and thus caused the Plan to pay unreasonable recordkeeping fees. When a

recordkeeper is compensated for also providing managed account services to defined

contribution plan participants, a prudent fiduciary monitors this source of revenue

and leverages it to obtain lower recordkeeping fees, or a reduction in the managed



 80 E.g., Schneider Electric Annual Plan Fee Disclosure, as of June 11, 2019, at 3.
 81 These amounts were derived by subtracting the direct payments Plan participants paid
to Vanguard for recordkeeping services from the amount of the total direct compensation
Schneider Electric reported that Vanguard received on the Plan’s Forms 5500.


                                           59
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 60 of 92



account fees. However, the Schneider Electric Defendants failed to do so.

       148.   Based on the Plan’s features, the nature of the recordkeeping services

provided by Vanguard, the Plan’s total number of participants (18,000–26,000), and

the recordkeeping market, the outside limit of a reasonable recordkeeping fee for

the Plan in the time frame from 2010 through 2018 would have been $558,000–

$806,000 (or at most $31 per participant with an account balance). This is

consistent with recordkeeping fees charged by Vanguard and other prominent

recordkeepers after requests for proposal during the period.

       149.   Based on the direct payments paid by Plan participants and the

annual revenue share (or asset-based recordkeeping fees) paid by the Plan’s

investments, the Plan paid up to $55 per participant ($1.1 million on average) from

2014 through 2018. 82 During this period, the Plan had 18,934 to 26,475 participants

with account balances, resulting in substantial unreasonable recordkeeping fees

each year, all of which was paid from Plan assets, meaning from participants’

retirement accounts.

       150.   In light of the foregoing facts, it is evident that the Schneider Electric

Defendants failed to conduct a competitive bidding process for the Plan’s

recordkeeping services since Schneider Electric hired Vanguard as the Plan’s

recordkeeper in 2010. Their actions are contrary to industry practices and the

recommendations of the Department of Labor. A competitive bidding process for the



 82The revenue share (or asset-based recordkeeping fees) charged on the Plan’s
investments was applied to the investments’ year-end assets as reported on the Plan’s
Forms 5500.


                                            60
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 61 of 92



Plan’s recordkeeping services would have produced a reasonable recordkeeping fee

for the Plan. That is particularly so because recordkeeping fees for enormous plans

such as the Plan have been declining since 2014. By failing to engage in a

competitive bidding process for Plan recordkeeping fees, the Schneider Electric

Defendants caused the Plan to pay unreasonable recordkeeping fees for the services

rendered.

       151.   The foregoing facts also demonstrate that the Schneider Electric

Defendants failed to retain an independent third party to appropriately benchmark

the reasonableness of the direct and indirect compensation received by Vanguard to

ensure that only reasonable fees were charged to Plan participants for

recordkeeping services and advice.

       152.   By failing to prudently monitor and assess the Plan’s recordkeeping

fees, and obtain competitive bids for the Plan’s recordkeeping services, the

Schneider Electric Defendants caused Plan participants to lose millions in

retirement savings through unreasonable recordkeeping fees. 83

VII.   The Schneider Electric Defendants caused the Plan to pay
       unreasonable managed account fees.

              The managed account services market.

       153.   Managed accounts are investment services under which providers

make investment decisions for participants to allocate their retirement savings

among a mix of assets classes, commonly referred to as asset allocation. Rather



   Plan losses have been carried forward using the investment return of an S&P 500 index
  83

fund, the Vanguard Institutional Index (VIIIX), to account for lost investment returns on
those assets.


                                           61
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 62 of 92



than selecting investments from the universe of available investment options, the

managed account available to Plaintiffs limited the funds available only to those

already in the Plan to create plan participants’ asset allocations. Plan participants

can allocate any percentage of their 401(k) account or contributions to managed

account services.

      154.   Most managed account service providers, including Financial Engines

and their competitors, utilize computer programs based on modern portfolio theory

and Monte Carlo simulations to create plan participants’ asset allocations. 84

Representatives can modify client-directed inputs but cannot modify outputs and

recommendations from the software program. Fees play a large role in the returns

based on the managed account providers’ services.

      155.   Managed account service providers are fiduciaries because they act as

investment managers exercising discretionary authority or control over the

participant’s assets. Plan fiduciaries can contract directly with a managed account

provider to offer managed account services to plan participants. Some managed

account providers use “subadvised” arrangements to offer their services through a

recordkeeper.

      156.   Managed account service providers use two types of information

strategies to create asset allocations for participants. The first type of strategy is


 84 Monte Carlo simulation “describes the range of outcomes from a given asset allocation
assuming various inputs for expected returns, volatilities, and correlations of investment
options in the plan.” United States Government Accountability Office, 401(K) PLANS:
Improvements Can be Made to Better Protect Participants in Managed Accounts, Report to
Ranking Member, Committee on Education and the Work Force, House of Representatives,
June 2014, at 16 n.33, https://www.gao.gov/assets/670/664391.pdf (“2014 GAO Study”).


                                            62
          Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 63 of 92



referred to as customized service—allocating a participant’s account based solely on

age or other factors that can be easily obtained from the plan’s recordkeeper, such

as gender, income, current account balance, and current savings rate. The other

strategy is referred to as personalized service, which purports to take into account

additional personal information to inform asset allocations, such as risk tolerance or

spousal assets.

         157.   From 2012 to 2014, managed account service providers that offered a

personalized service reported that generally fewer than one third, and sometimes

fewer than 15%, of plan participants using the managed account service furnish this

personalized information. 85 When the personalized data is used, asset allocations

are nearly the same (less than a 5% difference), or do not change, from the

customized services asset allocation decisions. 86 Therefore, when a plan sponsor

selects a managed account provider that charges for personalized services,

participants are not getting the full value of the services for which they are paying

an unnecessarily higher fee.

         158.   Without personalized information from plan participants, managed

accounts are similar to other lower-cost asset allocation solutions. For example,

target date funds, like managed accounts, provide simple investment portfolio

decisions for plan participants by providing a professionally managed asset

allocation that is targeted to participant time horizons with a professional

managing the asset allocation glide path. Indeed, Financial Engines cites target


 85   2014 GAO Study at 20.
 86   Id.


                                           63
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 64 of 92



date funds as potential substitutes for its management account services. 87

      159.   Customized and personalized managed accounts often offer little to no

advantage over lower-cost funds of funds, such as target-date funds, risk-based

funds and balanced funds. Vanguard reported in August 2013 that managed

account services generally return less than or equal to the returns of Vanguard’s

lower-cost professionally managed allocation products, such as target date funds,

risk-based funds and balanced funds. 88 Nonetheless, managed account participants

with lower rates of return still pay substantial additional fees for managed account

services compared to the fees they would incur for target date funds, risk-based

funds and balanced funds, which provide similar asset allocations.

      160.   As with any investment product, prudent fiduciaries monitor whether

the managed account service is providing plan participants value beyond substitute

lower-cost alternatives, such as target date funds. As demonstrated by the chart

below, lower-cost alternatives, such as balanced funds or target date funds, are

prudent alternatives, which provide the objective of participants being able to avoid

having to make frequent decisions about asset allocations. 89




 87 Financial Engines, Inc., Form 10-K, Dec. 31, 2016, at 22,
https://www.sec.gov/Archives/edgar/data/1430592/000156459017002582/fngn-
10k_20161231.htm.
  88 2014 GAO Study at 30 (citing Vanguard, Professionally Managed Allocations and the

Dispersion of Participant Portfolios (Aug. 2013), and Vanguard, Target Date Funds and the
Dispersion of Participant Portfolios (Nov. 2012)).
 89 Id. at 34.




                                           64
          Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 65 of 92




         161.   Plan fiduciaries are required to act prudently in selecting and

monitoring managed account providers, including monitoring managed account

providers’ fees in relation to the services provided and other managed account

providers’ fees, and monitoring the performance of the managed account providers

in relation to other alternative, lower-cost products. The additional fee a participant

generally pays for a managed account is the primary disadvantage of managed

account services. 90

         162.   According to each managed account providers’ publicly filed Form ADV

disclosures, all managed account service fees are negotiable. The fees are charged




 90   2014 GAO Study at 33.


                                            65
          Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 66 of 92



through various methods: a flat fee, a fee capped percentage-of-assets under

management, a tiered assets-under-management fee, an uncapped percentage of

assets under management fee, or some combination. Two participants with a

similar balance but a different provider, or a fee that was not negotiated, can pay

vastly different amounts for the same service.

         163.   As of 2014, managed account providers that did not charge a flat rate

charged fees ranging from 8 bps to 100 bps of a participant’s account balance, and at

least one provider offered a $20 per-participant flat fee. 91 The table below shows the

difference in fees for participants with an account balance of $10,000 or $500,000 at

the start of the class period. 92




         164.   To demonstrate the impact of fees, the below illustration shows the

impact of a participant charged an additional annual fee of 8 to 100 bps of their

account balance against what the participant would pay in other investments


 91   2014 GAO Study at 39 (Table 4).
 92   Id.


                                           66
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 67 of 92



without the managed account fee. 93




      165.   The 2014 GAO Study reported that there are few independent sources

of comprehensive and consistent information on managed account fees charged by

providers that participants could use to compare fees across providers, and that

even fee information provided in managed account providers’ SEC filings was

confusing or incomplete. For example, Financial Engines’ Part 2A of Form ADV

dated March 30, 2020 states that retirement program clients pay 50 to 100 basis

points in a tiered-assets under management structure, negotiable to less than 50

bps for plans over $20 million and that “[s]ervice and fees are generally negotiated

and subject to agreement.” 94 Financial Engines’ Form ADV demonstrates that



 932014 GAO Study at 42 (Figure 10).
 94 Financial Engines Advisors, LLC, Part 2A of Firm ADV, Mar. 31, 2020, at 17, 20–21
https://files.adviserinfo.sec.gov/IAPD/Content/Common/crd_iapd_Brochure.aspx?BRCHR_V
RSN_ID=633399.


                                         67
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 68 of 92



managed account fees are subject to economies of scale. The 2014 GAO Study also

noted that managed account fees are subject to economies of scale. Participants in

large plans, like the Plan, can obtain significantly lower fees than participants in

small plans. 95

       166.   Because managed account service providers provide confusing and

incomplete fees in their disclosures, the duty of a plan sponsor—held to the

standard of a prudent expert under ERISA—is to carefully analyze fees charged by

multiple providers and diligently negotiate fees. The only way for a plan sponsor to

accurately compare fees of managed account providers is to obtain competitive bids

through a request for proposal. In November 2017, retirement plan investment

adviser, Cammack Retirement Group, confirmed the importance of conducting an

RFP for managed account services to show a due diligence process by interviewing

vendors and “test-driving” their respective products. 96

       167.   Regular negotiation of managed account fees is also necessary because

managed account fees charged in the industry fell during the class period. For

example, as of 2019, based on Form ADVs of managed account providers that did

not charge a flat rate, fees were as low as 3 bps, compared to a low of 8 bps in 2014.

Financial Engines acknowledged the “downward pressure on fees [they] charge for

services.” 97 In 2017, Financial Engines has traditionally reduced its managed


 95 2014 GAO Study at 40.
 96 John Buckley, Fiduciary Considerations When Adding and Reviewing Managed
Accounts, Cammack Retirement Group, Nov. 2017,
https://cammackretirement.com/knowledge-center/insights/fiduciary-considerations-when-
adding-and-reviewing-managed-accounts.
 97 Financial Engines, Inc., Form 10-K, Dec. 31, 2016, at 22.




                                          68
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 69 of 92



account fees by 1 bp per year, and by 2 bps in 2018. 98

      168.   From the early 2000s to the present, as recordkeeping fees compressed,

managed account services have become more utilized in defined contribution plans,

and competition for managed account services has increased. In order to capture

market conditions and negotiate reasonable fees, prudent practice requires that

plan fiduciaries conduct requests for proposals for managed account services every

three to five years.

             The Schneider Electric Defendants failed to monitor the Plan’s
             managed account fees resulting in the participants paying
             excessive fees.

      169.   As previously noted, during the class period, the Schneider Electric

Defendants retained Vanguard to provide managed account services to Plan

participants through the Vanguard Managed Account Program. Vanguard provides

these services through Vanguard Advisers, Inc., which bases its investment advice

on software developed by Financial Engines Advisors, LLC.

      170.   Rather than charging a flat fee for managed account services,

Vanguard has charged an uncapped asset-based fee under a tiered fee schedule

based on assets invested in a participant’s account. 99 This fee is deducted quarterly

from participant accounts, like Plaintiffs Turner and Blackwell, who utilized the

service.




 98 Financial Engines Q3 2017 Results, Earnings Call Transcript, Nov. 2, 2017,
https://seekingalpha.com/article/4119985-financial-engines-fngn-q3-2017-results-earnings-
call-transcript.
 99 E.g., Schneider Electric Annual Plan Fee Disclosure, June 11, 2019, at 3.




                                           69
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 70 of 92




       171.   These fees are subject to negotiation, and in “mega” plans such as

Schneider Electric’s, with its massive assets, substantially lower rates are available

than for smaller plans. In particular, Vanguard expressly “reserves the right to offer

certain retirement plan sponsors or participants discounted fees or other

promotional pricing.” 100

       172.   The Schneider Electric Defendants failed to monitor and control the

asset-based managed account fees paid by Plan participants. Because the Schneider

Electric Defendants did not cap Vanguard’s asset-based fees, from 2014 through

2018, the amount Vanguard received for providing managed account services has

dramatically increased from approximately $790,000 to $1.3 million even though

the services provided have remained the same. 101 Despite the substantial increase

in managed account fees paid by participants, the Schneider Electric Defendants

have never negotiated for lower managed account fees or considered a flat fee

unrelated to asset size.

       173.   The amount of work performed by Vanguard for managed account

services in this Plan also was far more limited than that performed by other


 100  Vanguard Advisory Service Disclosure, Mar. 29, 2013, at 5,
https://retirementplans.vanguard.com/web/pdf/Adv_Service_Disclosure.pdf.
  101 These amounts were derived by subtracting the direct payments Plan participants paid

to Vanguard for recordkeeping services from the amount of the total direct compensation
Schneider Electric reported that Vanguard received on the Plan’s Forms 5500.


                                           70
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 71 of 92



managed account providers. To develop a participant’s asset allocations, Vanguard

uses the investment options included in the Plan’s investment lineup. By contrast,

other managed account providers do not limit their investment decisions to the

investments chosen by the plan sponsor. They provide participant asset allocations

from a larger universe of investments, including exchange traded funds, to provide

broader exposure to certain markets and opportunities to diversify participant

retirement assets. In such cases, there is much more work involved for such

managers than in managed accounts whose investment options are limited to only

those in the 401(k) plan, such as Schneider Electric’s.

       174.   Vanguard’s managed account fees are and were unreasonable for the

services provided. Vanguard has admitted that its managed account fees “depend[]

on assets managed and plan features but generally start at 40 bps on the first

$100,000 of managed accounts”. 102 Based on the Plan’s assets of $2.7 to $3.7 billion

between 2014 and 2018, and the substantial increase in revenue, Vanguard

managed a substantial amount of participant assets. Despite the Plan’s size and

ability to obtain lower managed account fees from Vanguard, the Schneider Electric

Defendants allowed Vanguard to charge the highest fees it generally offers to all

clients, even those significantly smaller than the Plan.

       175.   The unreasonableness of the managed account fees is also shown in

comparison to managed account fees charged by other managed account providers.



 102Robert Steyer, Managed Accounts Slow to Gather Steam, PENSIONS&INVESTMENTS,
Apr. 20, 2020, at 7, https://www.pionline.com/special-report-qdia-managed-
accounts/managed-accounts-slow-gather-steam.


                                          71
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 72 of 92



For example, Morningstar Retirement Manager charges retirement plan

participants in large plans, such as the Plan, fees as low as 5 bps for managed

account services. Russell Investments Capital, LLC charges managed account fees

as low as 3 bps for large plans, and no greater than 28 bps for managed account

services in any plan. ProManage provides managed account services for as low as 5

bps. GuidedChoice charges less than 45 bps for any size plan, and the fee is only

applied to the first $100,000 in assets. The essential managed account services of

each of these providers are at least equal to the quality of Vanguard’s services.

      176.   Based on the foregoing facts, it is evident that the Schneider Electric

Defendants never engaged in a competitive bidding process to obtain reasonable

fees for managed account services. Had they done so, they would have obtained

reasonable managed account fees from managed account providers for better or

substantially the same services. Because the Schneider Electric Defendants failed

to monitor and control the amount participants paid for managed account services,

and failed to obtain competitive bids, they caused Plan participants, like Plaintiffs

Turner and Blackwell, to lose retirement savings through unreasonable fees for the

services rendered.

                         CLASS ACTION ALLEGATIONS

      177.   29 U.S.C. §1132(a)(2) authorizes any participant or beneficiary of the

Plan to bring an action individually on behalf of the Plan to enforce a breaching

fiduciary’s liability to the Plan under 29 U.S.C. §1109(a).

      178.   In acting in this representative capacity and to enhance the due

process protections of unnamed participants and beneficiaries of the Plan, as an


                                          72
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 73 of 92



alternative to direct individual actions on behalf of the Plan under 29 U.S.C.

§1132(a)(2), Plaintiffs seek to certify this action as a class action on behalf of all

participants and beneficiaries of the Plan. Plaintiffs seek to certify, and to be

appointed as representatives of, the following class:

       All participants and beneficiaries of the Schneider Electric 401(k) Plan
       from May 26, 2014 through the date of judgment, excluding the
       Defendants.

And the following subclass:

       All participants and beneficiaries of the Schneider Electric 401(k) Plan
       who utilized the Plan’s managed account services from May 26, 2014
       through the date of judgment, excluding the Defendants.

       179.   This action meets the requirements of Rule 23 and is certifiable as a

class action for the following reasons:

              a.     The Class includes over 26,000 members and is so large that

       joinder of all its members is impracticable.

              b.     There are questions of law and fact common to the Class

       because Defendants owed fiduciary duties to the Plan and to all participants

       and beneficiaries and took the actions and made omissions alleged herein as

       to the Plan and not as to any individual participant. Thus, common questions

       of law and fact include the following, without limitation: who are the

       fiduciaries liable for the remedies provided by 29 U.S.C. §1109(a); whether

       the fiduciaries of the Plan breached their fiduciary duties to the Plan; what

       are the losses to the Plan resulting from each breach of fiduciary duty; and

       what Plan-wide equitable and other relief the court should impose in light of



                                            73
 Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 74 of 92



Defendants’ breaches of duty.

       c.     Plaintiffs’ claims are typical of the claims of the Class because

each Plaintiff was a participant during the time period at issue in this action

and all participants in the Plan were harmed by Defendants’ misconduct.

       d.     Plaintiffs are adequate representatives of the Class because they

were participants in the Plan during the Class period, have no interest that is

in conflict with any other member of the Class, are committed to the vigorous

representation of the Class, and have engaged experienced and competent

attorneys to represent the Class.

       e.     Prosecution of separate actions for these breaches of fiduciary

duties by individual participants and beneficiaries would create the risk of

(A) inconsistent or varying adjudications that would establish incompatible

standards of conduct for Defendants in respect to the discharge of their

fiduciary duties to the Plan and personal liability to the Plan under 29 U.S.C.

§1109(a), and (B) adjudications by individual participants and beneficiaries

regarding these breaches of fiduciary duties and remedies for the Plan would,

as a practical matter, be dispositive of the interests of the participants and

beneficiaries not parties to the adjudication or would substantially impair or

impede those participants’ and beneficiaries’ ability to protect their interests.

Therefore, this action should be certified as a class action under Rule

23(b)(1)(A) or (B).

180.   A class action is the superior method for the fair and efficient




                                    74
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 75 of 92



adjudication of this controversy because joinder of all participants and beneficiaries

is impracticable, the losses suffered by individual participants and beneficiaries

may be small and impracticable for individual members to enforce their rights

through individual actions, and the common questions of law and fact predominate

over individual questions. Given the nature of the allegations, no class member has

an interest in individually controlling the prosecution of this matter, and Plaintiffs

are aware of no difficulties likely to be encountered in the management of this

matter as a class action. Alternatively, then, this action may be certified as a class

under Rule 23(b)(3) if it is not certified under Rule 23(b)(1)(A) or (B).

       181.   Plaintiffs’ counsel, Schlichter Bogard & Denton, LLP, will fairly and

adequately represent the interests of the Class and is best able to represent the

interests of the Class under Rule 23(g). Schlichter Bogard & Denton has been

appointed as class counsel in over 30 other ERISA class actions regarding excessive

fees in large defined contribution plans. Courts in these cases have consistently and

repeatedly recognized the firm’s unparalleled success in the area of defined

contribution excessive fee litigation:

   •   On November 3, 2016, Judge Michael Ponsor of the United States District
       Court for the District of Massachusetts found that by securing a $30.9 million
       settlement, Schlichter, Bogard & Denton had achieved an “outstanding result
       for the class,” and “demonstrated extraordinary resourcefulness, skill,
       efficiency and determination.” Gordan v. Mass Mutual Life Ins., Co., No. 14-
       30184, Doc. 144 at 5 (D. Mass. Nov. 3, 2016).

   •   As Chief Judge Michael J. Reagan of the Southern District of Illinois
       recognized in approving a settlement which was reached on the eve of trial
       after eight years of litigation, resulting in a $62 million monetary recovery
       and very substantial affirmative relief to benefit the Plans, the firm had
       shown “exceptional commitment and perseverance in representing employees



                                           75
     Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 76 of 92



    and retirees seeking to improve their retirement plans,” and “demonstrated
    its well-earned reputation as a pioneer and the leader in the field” of 401(k)
    plan excessive fee litigation. Abbott v. Lockheed Martin Corp., No. 06-701,
    2015 WL 43984750, at *1 (S.D. Ill. July 17, 2015). The court further
    recognized that the law firm of “Schlichter, Bogard & Denton has had a
    humongous impact over the entire 401(k) industry, which has benefited
    employees and retirees throughout the entire country by bringing sweeping
    changes to fiduciary practices.” Id. at *3 (internal quotations omitted).

•   Other courts have made similar findings:

       o “It is clear to the Court that the firm of Schlichter, Bogard & Denton is
         preeminent in the field” “and is the only firm which has invested such
         massive resources in this area.” George v. Kraft Foods Global, Inc., No.
         08-3799, 2012 WL 13089487, at *2 (N.D. Ill. June 26, 2012).

       o “As the preeminent firm in 401(k) fee litigation, Schlichter, Bogard &
         Denton has achieved unparalleled results on behalf of its
         clients.” Nolte v. Cigna Corp., No. 07-2046, 2013 WL 12242015, at *2
         (C.D. Ill. Oct. 15, 2013).

       o “Litigating this case against formidable defendants and their
         sophisticated attorneys required Class Counsel to demonstrate
         extraordinary skill and determination.” Beesley v. Int’l Paper Co., No.
         06-703, 2014 WL 375432, at *2 (S.D. Ill. Jan. 31, 2014). The court also
         emphasized that “the law firm of Schlichter, Bogard & Denton is the
         leader in 401(k) fee litigation.” Id. at *8 (internal quotations omitted).

       o U.S. District Judge Harold Baker of the Central District of Illinois
         acknowledged the significant impact of the firm’s work, finding that as
         of 2013, the nationwide “fee reduction attributed to Schlichter, Bogard
         & Denton’s fee litigation and the Department of Labor’s fee disclosure
         regulations approach $2.8 billion in annual savings for American
         workers and retirees.” Nolte, 2013 WL 12242015, at *2 (emphasis
         added).

       o U.S. District Judge David Herndon of the Southern District of Illinois
         recognized the firm’s extraordinary contributions to the retirement
         industry: “Schlichter, Bogard & Denton and lead attorney Jerome
         Schlichter’s diligence and perseverance, while risking vast amounts of
         time and money, reflect the finest attributes of a private attorney
         general. Beesley, 2014 WL 375432, at *2.

       o U.S. District Court Judge G. Patrick Murphy similarly recognized the


                                       76
     Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 77 of 92



          work of Schlichter, Bogard & Denton as exceptional:

                 “Schlichter, Bogard & Denton’s work throughout this
                 litigation illustrates an exceptional example of a private
                 attorney general risking large sums of money and
                 investing many thousands of hours for the benefit of
                 employees and retirees. No case had previously been
                 brought by either the Department of Labor or private
                 attorneys against large employers for excessive fees in a
                 401(k) plan. Class Counsel performed substantial work[,]
                 investigating the facts, examining documents, and
                 consulting and paying experts to determine whether it
                 was viable. This case has been pending since September
                 11, 2006. Litigating the case required Class Counsel to be
                 of the highest caliber and committed to the interests of
                 the participants and beneficiaries of the General
                 Dynamics 401(k) Plans.”

          Will v. General Dynamics Corp., No. 06-698, 2010 WL 4818174, at *3
          (S.D. Ill. Nov. 22, 2010).

•   Schlichter, Bogard & Denton handled the first full trial of an ERISA
    excessive fee case, resulting in a $36.9 million judgment for the plaintiffs that
    was affirmed in part by the Eighth Circuit. Tussey v. ABB, Inc., 746 F.3d 327
    (8th Cir. 2014). In awarding attorney’s fees after trial, the district court
    concluded that “Plaintiffs’ attorneys are clearly experts in ERISA litigation.”
    Tussey v. ABB, Inc., No. 06-4305, 2012 WL 5386033, at *3 (W.D. Mo. Nov. 2,
    2012). Following remand, the district court again awarded Plaintiffs’
    attorney’s fees, emphasizing the significant contribution Plaintiffs’ attorneys
    have made to ERISA litigation, including educating the Department of Labor
    and federal courts about the importance of monitoring fees in retirement
    plans:

          “Of special importance is the significant, national contribution made by
          the Plaintiffs whose litigation clarified ERISA standards in the context
          of investment fees. The litigation educated plan administrators, the
          Department of Labor, the courts and retirement plan participants
          about the importance of monitoring recordkeeping fees and separating
          a fiduciary’s corporate interest from its fiduciary obligations.”

    Tussey v. ABB, Inc., No. 06-4305, 2015 WL 8485265, at *2 (W.D. Mo. Dec. 9,
    2015).

•   In Spano v. Boeing Co., in approving a settlement reached after nine years of


                                       77
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 78 of 92



      litigation which included $57 million in monetary relief and substantial
      affirmative relief to benefit participants, the court found that “The law firm
      Schlichter, Bogard & Denton has significantly improved 401(k) plans across
      the country by bringing cases such as this one, which have educated plan
      administrators, the Department of Labor, the courts and retirement plan
      participants about the importance of monitoring recordkeeping fees.” No. 06-
      743, Doc. 587, at 5–6 (S.D.Ill. Mar. 31, 2016) (Rosenstengel, J.) (internal
      quotations omitted).

  •   In approving a settlement including $32 million plus significant affirmative
      relief, Chief Judge William Osteen in Kruger v. Novant Health, Inc., No. 14-
      208, Doc. 61, at 7–8 (M.D.N.C. Sept. 29, 2016) found that “Class Counsel’s
      efforts have not only resulted in a significant monetary award to the class but
      have also brought improvement to the manner in which the Plans are
      operated and managed which will result in participants and retirees
      receiving significant savings[.]”

  •   On January 28, 2020, Judge George L. Russell of the District of Maryland
      found Schlichter, Bogard & Denton “pioneered this ground-breaking and
      novel area of litigation” that has “dramatically brought down fees in defined
      contribution plans” after the firm obtained a $14 million dollar settlement.
      Kelly v. Johns Hopkins Univ., No. 16-2835-GLR, 2020 WL 434473, at *2 (D.
      Md. Jan. 28, 2020).

  •   Schlichter, Bogard & Denton is also class counsel in and handled Tibble v.
      Edison International, 135 S. Ct. 1823 (2015), the first and only Supreme
      Court case to address the issue of excessive fees in a defined contribution
      plan—in which the Court held in a unanimous 9–0 decision that ERISA
      fiduciaries have “a continuing duty to monitor investments and remove
      imprudent ones[.]” Id. at 1829. Schlichter, Bogard & Denton successfully
      petitioned for a writ of certiorari, and obtained amicus support from the
      United States Solicitor General and AARP, among others. Given the Court’s
      broad recognition of an ongoing fiduciary duty, the Tibble decision will affect
      all ERISA defined contribution plans.

  •   The firm’s work in ERISA excessive fee class actions has been featured in the
      New York Times, Wall Street Journal, NPR, Reuters, and Bloomberg, among
      other media outlets. See, e.g., Anne Tergesen, 401(k) Fees, Already Low, Are
      Heading Lower, Wall St. J. (May 15, 2016); 103 Gretchen Morgenson, A Lone
      Ranger of the 401(k)’s, N.Y. Times (Mar. 29, 2014); 104 Liz Moyer, High Court
      Spotlight Put on 401(k) Plans, Wall St. J. (Feb. 23, 2015); 105 Floyd Norris,

103 http://www.wsj.com/articles/401-k-fees-already-low-are-heading-lower-1463304601.
104 http://www.nytimes.com/2014/03/30/business/a-lone-ranger-of-the-401-k-s.html?_r=0.
105 http://www.wsj.com/articles/high-court-spotlight-put-on-401-k-plans-1424716527.




                                         78
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 79 of 92



       What a 401(k) Plan Really Owes Employees, N.Y. Times (Oct. 16, 2014); 106
       Sara Randazzo, Plaintiffs’ Lawyer Takes on Retirement Plans, Wall St. J.
       (Aug. 25, 2015); 107 Jess Bravin and Liz Moyer, High Court Ruling Adds
       Protections for Investors in 401(k) Plans, Wall St. J. (May 18, 2015); 108 Jim
       Zarroli, Lockheed Martin Case Puts 401(k) Plans on Trial, NPR (Dec. 15,
       2014); 109 Mark Miller, Are 401(k) Fees Too High? The High-Court May Have
       an Opinion, Reuters (May 1, 2014); 110 Greg Stohr, 401(k) Fees at Issue as
       Court Takes Edison Worker Appeal, Bloomberg (Oct. 2, 2014). 111


  COUNT I: BREACH OF FIDUCIARY DUTIES (29 U.S.C. §1104(A)(1))
AGAINST DEFENDANTS RELATED TO THE AON HEWITT COLLECTIVE
                   INVESTMENT TRUSTS

       182.   Plaintiffs restate and incorporate the allegations contained in the

preceding paragraphs.

       183.   This Count alleges breach of fiduciary duties against all Defendants.

       184.   Defendants are required to manage the assets of the Plan for the

“exclusive purpose of providing benefits to participants and their beneficiaries, and

defraying reasonable expenses of administering the Plan”, and “with the care, skill,

prudence, and diligence under the circumstances then prevailing that a prudent

man acting in a like capacity and familiar with such matters would use in the

conduct of an enterprise of a like character and with like aims”. 29 U.S.C.

§1104(a)(1)(A)–(B). Defendants are directly responsible for selecting prudent



 106  http://www.nytimes.com/2014/10/17/business/what-a-401-k-plan-really-owes-
employees.html?_r=0.
  107 http://blogs.wsj.com/law/2015/08/25/plaintiffs-lawyer-takes-on-retirement-plans/.
  108 http://www.wsj.com/articles/high-court-ruling-adds-protections-for-investors-in-401-k-

plans-1431974139.
  109 http://www.npr.org/2014/12/15/370794942/lockheed-martin-case-puts-401-k-plans-on-

trial.
  110 http://www.reuters.com/article/us-column-miller-401fees-idUSBREA400J220140501.
  111 http://www.bloomberg.com/news/articles/2014-10-02/401-k-fees-at-issue-as-court-takes-

edison-worker-appeal.


                                            79
        Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 80 of 92



investment options, evaluating and monitoring the Plan’s investments on an

ongoing basis and eliminating imprudent designated investment alternatives, and

taking all necessary steps to ensure that the Plan’s assets are invested prudently.

As the Supreme Court confirmed, ERISA’s “duty of prudence involves a continuing

duty to monitor investments and remove imprudent ones[.]” Tibble, 135 S. Ct. at

1829.

        185.   Defendants breached their duties of loyalty and prudence under 29

U.S.C. §1104(a)(1)(A) and (B) by removing the Vanguard Target Retirement Trust

target date funds and selecting the proprietary Aon Hewitt Index Retirement

Solution target date funds when the Aon Hewitt funds were newly created and had

no prior performance history. Defendants also breached their duties by selecting

and retaining the Aon Hewitt Growth Fund, the Aon Hewitt Income Fund, and the

Aon Hewitt Inflation Strategy Fund. Defendants failed to engage in a reasoned

decision-making process to determine that using these funds were in the best

interests of Plan participants or prudent, or whether participants would be better

served by other prudent and better performing alternatives available to the Plan

after considering all relevant factors. Defendants’ decision to add the proprietary

Aon Hewitt funds to the Plan caused the Plan and participants to incur significant

performance losses.

        186.   Total Plan losses will be determined at trial after complete discovery in

this case and are continuing.

        187.   Each Defendant is personally liable under 29 U.S.C. §1109(a) to make




                                           80
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 81 of 92



good to the Plan any losses to the Plan resulting from the breaches of fiduciary

duties alleged in this Count and is subject to other equitable or remedial relief as

appropriate.

      188.     Each Defendant knowingly participated in the breach of the other

Defendants, knowing that such acts were a breach, enabled the other Defendants to

commit a breach by failing to lawfully discharge its own fiduciary duties, knew of

the breach by the other Defendants and failed to make any reasonable effort under

the circumstances to remedy the breach. Thus, each Defendant is liable for the

losses caused by the breach of its co-fiduciary under 29 U.S.C. §1105(a).

    COUNT II: BREACH OF FIDUCIARY DUTIES (29 U.S.C. §1104(A)(1))
   AGAINST THE SCHNEIDER ELECTRIC DEFENDANTS RELATED TO
        UNREASONABLE INVESTMENT MANAGEMENT FEES

      189.     Plaintiffs restate and incorporate the allegations contained in the

preceding paragraphs.

      190.     This Count alleges breach of fiduciary duties against the Schneider

Electric Defendants.

      191.     The Schneider Electric Defendants breached their duties of loyalty and

prudence under 29 U.S.C. §1104(a)(1)(A) and (B) by selecting and retaining as Plan

investment options higher-cost shares of mutual funds and Aon Hewitt’s

proprietary collective investment trusts that charged unreasonable investment

management fees relative to other investment options that were available to the

Plan at all relevant times, including separately managed accounts, collective

investment trusts, and lower-cost share classes for the Plan’s mutual fund and

collective investment trust investments with the identical investment manager and


                                           81
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 82 of 92



investments.

      192.     Total Plan losses will be determined at trial after complete discovery in

this case and are continuing.

      193.     Each Defendant is personally liable under 29 U.S.C. §1109(a) to make

good to the Plan any losses to the Plan resulting from the breaches of fiduciary

duties alleged in this Count and is subject to other equitable or remedial relief as

appropriate. Each Defendant knowingly participated in the breach of the other

Defendants, knowing that such acts were a breach, enabled the other Defendants to

commit a breach by failing to lawfully discharge its own fiduciary duties, knew of

the breach by the other Defendants and failed to make any reasonable effort under

the circumstances to remedy the breach. Thus, each Defendant is liable for the

losses caused by the breach of its co-fiduciary under 29 U.S.C. §1105(a).

   COUNT III: BREACH OF FIDUCIARY DUTIES (29 U.S.C. §1104(A)(1))
   AGAINST THE SCHNEIDER ELECTRIC DEFENDANTS RELATED TO
              UNREASONABLE RECORDKEEPING FEES

      194.     Plaintiffs restate and incorporate the allegations in the preceding

paragraphs.

      195.     This Count alleges breach of fiduciary duties against the Schneider

Electric Defendants.

      196.     If a defined contribution plan overpays for recordkeeping services due

to the fiduciaries’ “failure to solicit bids” from other recordkeepers, the fiduciaries

have breached their duty of prudence. See George, 641 F.3d at 798–99. Separately,

failing to “monitor and control recordkeeping fees” and “paying excessive revenue

sharing” as a result of failures to “calculate the amount the Plan was paying . . .


                                           82
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 83 of 92



through revenue sharing,” to “determine whether [the recordkeeper’s] pricing was

competitive,” and to “leverage the Plan’s size to reduce fees,” while allowing the

“revenue sharing to benefit” a third-party recordkeeper “at the Plan’s expense” is a

breach of fiduciary duties. Tussey, 746 F.3d at 336.

      197.   The Schneider Electric Defendants caused the Plan to pay

unreasonable recordkeeping fees to the Plan’s recordkeeper, Vanguard. These

Defendants failed to engage in a prudent and loyal process for the ongoing retention

of Vanguard. They failed to monitor Vanguard’s compensation, particularly after

Vanguard continued to receive additional compensation through managed account

services. The Schneider Electric Defendants failed to put the Plan’s recordkeeping

services out for competitive bidding on a regular basis, at least every three years, to

ensure the Plan’s recordkeeper only received reasonable compensation for the

services provided.

      198.   The Schneider Electric Defendants therefore breached their duties of

loyalty and prudence under 29 U.S.C. §1104(a)(1)(A) and (B), as a direct result of

which the Plan and participants suffered losses from the reduction of Plan assets by

the amount of unreasonable recordkeeping fees and the lost investment returns on

those retirement assets.

      199.   Total Plan losses will be determined at trial after complete discovery in

this case and are continuing.

      200.   Each Defendant is personally liable under 29 U.S.C. §1109(a) to make

good to the Plan any losses to the Plan resulting from the breaches of fiduciary




                                          83
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 84 of 92



duties alleged in this Count and is subject to other equitable or remedial relief as

appropriate.

      201.     Each Defendant knowingly participated in the breach of the other

Defendants, knowing that such acts were a breach, enabled the other Defendants to

commit a breach by failing to lawfully discharge its own fiduciary duties, knew of

the breach by the other Defendants and failed to make any reasonable effort under

the circumstances to remedy the breach. Thus, each Defendant is liable for the

losses caused by the breach of its co-fiduciary under 29 U.S.C. §1105(a).

    COUNT IV: BREACH OF FIDUCIARY DUTIES (29 U.S.C. §1104(A)(1))
   AGAINST DEFENDANTS RELATED TO UNREASONABLE MANAGED
                         ACCOUNT FEES

      202.     Plaintiffs restate and incorporate the allegations in the preceding

paragraphs.

      203.     This Count alleges breach of fiduciary duties against the Schneider

Electric Defendants.

      204.     The Schneider Electric Defendants failed to monitor and control the

Plan’s managed account fees. These Defendants failed to engage in a reasoned

decision-making process to determine that using Vanguard’s managed account

services were in the best interest of Plan participants or prudent. They failed to

negotiate reasonable managed account fees from Vanguard and put the Plan’s

managed account services out for competing bidding, at least every three years.

This caused Plan participants to pay managed account fees that exceeded

reasonable fees for the services provided.

      205.     The Schneider Electric Defendants therefore breached their duties of


                                             84
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 85 of 92



loyalty and prudence under 29 U.S.C. §1104(a)(1)(A) and (B), as a direct result of

which the Plan and participants suffered losses from the reduction of Plan assets by

the amount of unreasonable managed account fees and the lost investment returns

on those retirement assets.

      206.     Total Plan losses will be determined at trial after complete discovery in

this case and are continuing.

      207.     Each Defendant is personally liable under 29 U.S.C. §1109(a) to make

good to the Plan any losses to the Plan resulting from the breaches of fiduciary

duties alleged in this Count and is subject to other equitable or remedial relief as

appropriate.

      208.     Each Defendant knowingly participated in the breach of the other

Defendants, knowing that such acts were a breach, enabled the other Defendants to

commit a breach by failing to lawfully discharge its own fiduciary duties, knew of

the breach by the other Defendants and failed to make any reasonable effort under

the circumstances to remedy the breach. Thus, each Defendant is liable for the

losses caused by the breach of its co-fiduciary under 29 U.S.C. §1105(a).

     COUNT V: FAILURE TO MONITOR FIDUCIARIES AGAINST THE
               SCHNEIDER ELECTRIC DEFENDANTS

      209.     Plaintiffs restate and incorporate the allegations contained in the

preceding paragraphs.

      210.     This Count is asserted against the Schneider Electric Defendants.

      211.     Schneider Electric, acting through its Board of Directors, is authorized

to appoint members of the Benefits and Investment Committees and, therefore, had



                                           85
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 86 of 92



a duty to monitor the performance by those appointees of their fiduciary duties.

Each Committee and fiduciary likewise had a duty to monitor the performance of

each individual to whom it delegated any fiduciary responsibilities.

      212.   A monitoring fiduciary must ensure that the person to whom it

delegates fiduciary duties is performing its fiduciary obligations, including those

with respect to the investment and holding of plan assets, and must take prompt

and effective action to protect the plan and participants when the delegate fails to

discharge its duties.

      213.   To the extent any of the fiduciary responsibilities of Schneider Electric

or the Committees were delegated to another fiduciary, their monitoring duties

included an obligation to ensure that any delegated tasks were being performed in

accordance with ERISA’s fiduciary standards.

      214.   Schneider Electric and the Committees breached their fiduciary

monitoring duties by, among other things:

          a. failing to monitor their appointees, to evaluate their performance, or to

             have a system in place for doing so, and standing idly by as the Plan

             suffered enormous losses as a result of their appointees’ imprudent

             actions and omissions with respect to the Plan;

          b. failing to monitor their appointees’ fiduciary process, which would have

             alerted any prudent fiduciary to the potential breach because of the

             unreasonable fees and imprudent investment options in violation of

             ERISA;




                                          86
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 87 of 92



         c. failing to ensure that the monitored fiduciaries had a prudent process

             in place for evaluating the Plan’s recordkeeping and managed account

             fees and ensuring that the fees were competitive, including a process to

             identify and determine the amount of all sources of compensation to

             the Plan’s recordkeeper and the amount of any revenue sharing

             payments; a process to prevent the recordkeeper from receiving

             revenue sharing that would increase the recordkeeper’s compensation

             to unreasonable levels even though the services provided remained the

             same; and a process to periodically obtain competitive bids to

             determine the market rate for the services provided to the Plan;

         d. failing to ensure that the monitored fiduciaries considered the ready

             availability of comparable and better performing investment options

             that charged significantly lower fees and expenses than the Plan’s

             investments; and

         e. failing to remove appointees whose performance was inadequate in

             that they continued to allow unreasonable fees to be charged to Plan

             participants and imprudent investment options to be selected and

             retained in the Plan, all to the detriment of Plan participants’

             retirement savings.

      215.   As a direct result of these breaches of fiduciary duty to monitor, the

Plan suffered substantial losses. Had Schneider Electric, the Committees, and the

other delegating fiduciaries discharged their fiduciary monitoring duties prudently




                                          87
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 88 of 92



as described above, the Plan would not have suffered these losses.

COUNT VI: PROHIBITED TRANSACTIONS (29 U.S.C. §1106(A)) BETWEEN
   THE PLAN AND PARTIES IN INTERST AGAINST DEFENDANTS

      216.   Plaintiffs restate and incorporate the allegations contained in the

preceding paragraphs.

      217.   This Count is asserted against all Defendants.

      218.   Aon Hewitt is a party in interest because it is a Plan fiduciary, and an

entity providing services to the Plan.

      219.   Defendants caused the Plan to use proprietary Aon Hewitt collective

investment trusts and caused the Plan to pay Plan assets to Aon Hewitt.

      220.    By causing the Plan to pay Plan assets to Aon Hewitt, Defendants

caused the Plan to engage in a transaction that they knew or should have known

constituted an exchange of property between the Plan and a party in interest in

violation of 29 U.S.C. §1106(a)(1)(A).

      221.   By causing the Plan to use proprietary Aon Hewitt collective

investment trusts and causing the Plan to pay Plan assets to Aon Hewitt,

Defendants caused the Plan to engage in a transaction they knew or should have

known constituted the furnishing of services between the Plan and a party in

interest in violation of 29 U.S.C. §1106(a)(1)(C).

      222.   By causing the Plan to pay Plan assets to Aon Hewitt, Defendants

caused the Plan to engage in a transaction they knew or should have known

constituted a transfer of Plan assets to a party in interest in violation of 29 U.S.C.

§1106(a)(1)(D).



                                           88
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 89 of 92



      223.   As a direct result of these prohibited transactions, Defendants caused

the Plan to suffer losses in the reduction of Plan assets in amount of the payments

to Aon Hewitt and the lost investment returns on those assets.

      224.   Each Defendant is personally liable under 29 U.S.C. §1109(a) to make

good to the Plan any losses to the Plan resulting from the breaches of fiduciary

duties and prohibited transactions alleged in this Count and to restore to the Plan

all profits through their use of Plan assets, and is subject to other equitable or

remedial relief as appropriate, including removal as a Plan fiduciary.

     COUNT VII: PROHIBITED TRANSACTIONS (29 U.S.C. §1106(B))
    BETWEEN THE PLAN AND FIDUCIARIES AGAINST AON HEWITT

      225.   Plaintiffs restate and incorporate the allegations contained in the

preceding paragraphs.

      226.   This Count is asserted against Aon Hewitt.

      227.   In causing the Plan to pay Plan assets to Aon Hewitt, Aon Hewitt dealt

with the assets of the Plan in its own interest or for its own account, in violation of

29 U.S.C. §1106(b)(1).

      228.   In causing the Plan to use proprietary Aon Hewitt collective

investment trusts and causing the Plan to pay Plan assets to Aon Hewitt, Aon

Hewitt acted in a transaction involving the Plan on behalf of a party whose

interests were adverse to the interests of the Plan, its participants and

beneficiaries, in violation of 29 U.S.C. §1106(b)(2).

      229.   In causing the Plan to pay Plan assets to Aon Hewitt, Aon Hewitt

received consideration for its own personal account from parties dealing with the



                                           89
       Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 90 of 92



Plan in connection with transactions involving the assets of the Plan, in violation of

29 U.S.C. §1106(b)(3).

      230.       Aon Hewitt is personally liable under 29 U.S.C. §1109(a) to make good

to the Plan any losses to the Plan resulting from the breaches of fiduciary duties

alleged in this Count and to restore to the Plan all profits they made through the

use of Plan assets, and is subject to other equitable or remedial relief as

appropriate, including removal as a fiduciary of the Plan.

                               JURY TRIAL DEMANDED

      231.       Under Fed. R. Civ. P. 38 and the Constitution of the United States,

Plaintiffs demand a trial by jury.

                                 PRAYER FOR RELIEF

        For these reasons, Plaintiffs, on behalf of the Plan and all similarly situated

Plan participants and beneficiaries, respectfully request that the Court:

             •    find and declare that Defendants have breached their fiduciary

                  duties as described above;

             •    find and adjudge that Defendants are personally liable to make good

                  to the Plan all losses to the Plan resulting from each breach of

                  fiduciary duty, and to otherwise restore the Plan to the position it

                  would have occupied but for the breaches of fiduciary duty;

             •    determine the method by which Plan losses under 29 U.S.C. §1109(a)

                  should be calculated;

             •    order Defendants to provide all accountings necessary to determine

                  the amounts Defendants must make good to the Plan under §1109(a);


                                               90
Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 91 of 92



   •   remove the fiduciaries who have breached their fiduciary duties and

       enjoin them from future ERISA violations;

   •   surcharge against Defendants and in favor of the Plan all amounts

       involved in any transactions which such accounting reveals were

       improper, excessive and/or in violation of ERISA;

   •   reform the Plan to include only prudent investments;

   •   reform the Plan to obtain bids for recordkeeping and to pay only

       reasonable recordkeeping expenses;

   •   reform the Plan to obtain bids for managed account services and to

       pay only reasonable managed account service fees if the fiduciaries

       determine that managed account services is a prudent alternative to

       target date or other asset allocation funds;

   •   certify the Class, appoint each of the Plaintiffs as a class

       representative, and appoint Schlichter, Bogard & Denton LLP as

       Class Counsel;

   •   award to the Plaintiffs and the Class their attorney’s fees and costs

       under 29 U.S.C. §1132(g)(1) and the common fund doctrine;

   •   order the payment of interest to the extent it is allowed by law; and

   •   grant other equitable or remedial relief as the Court deems

       appropriate.




                                  91
      Case 1:20-cv-11006-NMG Document 1 Filed 05/26/20 Page 92 of 92



May 26, 2020                      Respectfully submitted,

                                  /s/ Christopher Naumes
                                  Robert T. Naumes, BBO # 367660
                                  Christopher Naumes, BBO # 671701
                                  NAUMES LAW GROUP
                                  2 Granite Ave, #425
                                  Milton, Massachusetts 02186
                                  617-227-8444
                                  617-696-2437 (fax)
                                  robert@naumeslaw.com
                                  christopher@naumeslaw.com

                                  Local Counsel for Plaintiffs

                                  SCHLICHTER BOGARD & DENTON LLP
                                  Jerome J. Schlichter (pro hac vice
                                  forthcoming)
                                  Michael A. Wolff (pro hac vice forthcoming)
                                  Heather Lea (pro hac vice forthcoming)
                                  Sean E. Soyars (pro hac vice forthcoming)
                                  Kurt C. Struckhoff (pro hac vice forthcoming)
                                  100 South Fourth Street, Suite 1200
                                  St. Louis, MO, 63102
                                  (314) 621-6115
                                  (314) 621-5934 (fax)
                                  jschlichter@uselaws.com
                                  mwolff@uselaws.com
                                  hlea@uselaws.com
                                  ssoyars@uselaws.com
                                  kstruckhoff@uselaws.com

                                  Lead Counsel for Plaintiffs




                                    92
